Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 1 of 109 PageID #: 807




                 Exhibit 5
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 2 of 109 PageID #: 808



       IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


           BEFORE THE PATENT TRIAL AND APPEAL BOARD


              SAMSUNG DISPLAY CO., LTD. AND DELL INC.,
                            Petitioner,


                                      v.


                             SOLAS OLED, LTD.,
                                Patent Owner.


                             Patent No. 6,072,450




             DECLARATION OF ADAM FONTECCHIO, PH.D.




                                                            SAMSUNG EX. 1007 - 1/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 3 of 109 PageID #: 809



 I.     BACKGROUND AND QUALIFICATIONS .................................................2

 II.    MATERIALS CONSIDERED ........................................................................5

 III.   RELEVANT LEGAL STANDARDS .............................................................6

        a.      Anticipation ...........................................................................................6

        b.      Obviousness...........................................................................................7

 IV.    BACKGROUND OF MATRIX DISPLAYS ..................................................9

        a.      Passive Matrix Displays ......................................................................10

        b.      Active Matrix Displays .......................................................................11

 V.     OVERVIEW OF U.S. PATENT 6,072,450 ..................................................14

        a.      Summary .............................................................................................14

        b.      File History ..........................................................................................21

        c.      The Claims at Issue .............................................................................22

 VI.    LEVEL OF ORDINARY SKILL IN THE ART ...........................................28

 VII. CLAIM CONSTRUCTION ..........................................................................29

 VIII. OVERVIEW OF THE PRIOR ART .............................................................30

        a.      Utsugi (U.S. Patent No. 5,670,792) ....................................................30

        b.      Manabe (Ex. 1004) ..............................................................................35

        c.      Eida (WO 96/25020) ...........................................................................36

 IX.    DISCLOSURE OF CLAIMS 1–2, 4–8, AND 15–16 BY UTSUGI .............39

        a.      Claim 1 ................................................................................................39

        b.      Dependent Claim 2 ..............................................................................51


                                                          ii


                                                                                              SAMSUNG EX. 1007 - 2/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 4 of 109 PageID #: 810



          c.       Dependent Claim 4 ..............................................................................51

          d.       Dependent Claim 5 ..............................................................................54

          e.       Dependent Claim 6 ..............................................................................55

          f.       Dependent Claim 7 ..............................................................................57

          g.       Dependent Claims 8 and 16 ................................................................63

          h.       Claim 15 ..............................................................................................65

 X.       THE SUGGESTION OF CLAIMS 1–2, 4–8, AND 15–16 BY UTSUGI ....79

          a.       Claim 1[c] ............................................................................................79

          b.       Dependent Claims 8 and 16 ................................................................81

          c.       Claim 15[f] and 15[j/k] .......................................................................83

 XI.      THE COMBINATION OF UTSUGI AND MANABE (CLAIM 3) ............85

          a.       Dependent Claim 3 ..............................................................................89

 XII. THE COMBINATION OF UTSUGI AND EIDA (CLAIMS 9, 11–13, and
      17–18) ............................................................................................................91

          a.       Dependent Claim 9 ..............................................................................94

          b.       Dependent Claim 11 ............................................................................95

          c.       Dependent Claim 12 ............................................................................98

          d.       Dependent Claim 13 ............................................................................99

          e.       Dependent Claim 17 ..........................................................................102

          f.       Dependent Claim 18 ..........................................................................103




                                                            iii


                                                                                                SAMSUNG EX. 1007 - 3/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 5 of 109 PageID #: 811



 I, Adam Fontecchio, Ph.D., declare as follows:

       1.        I have been retained as a technical consultant by Samsung Display Co.,

 Ltd., who I have been informed is one of the petitioners in the present proceeding,

 as well as on behalf of Samsung Electronics Co., Ltd. and Samsung Electronics

 America, Inc., who I have been informed are identified as “real parties in interest”

 in the present proceeding. For ease of reference, throughout my declaration, I will

 refer to these entities collectively as “Samsung.” I am also informed that Dell Inc.

 is a co-petitioner in the present proceeding. Again, for ease of reference, throughout

 my declaration, I will refer to Samsung Display Co., Ltd. and Dell Inc. together as

 “Petitioner.”

       2.        I have been asked by counsel for the Petitioner to consider whether the

 references listed as Exhibits 1001-1006 and 1009–1011 below disclose or suggest,

 alone or in combination, the limitations recited in the claims of U.S. Patent 6,072,450

 (the “’450 patent”). I have also been asked to consider the state of the art and the

 prior art available before the filing of the ’450 patent. I have provided my opinions

 below.

       3.        I have been informed that a company known as Solas OLED Ltd.

 alleges to be the owner of the ’450 patent. To the best of my knowledge, I have no

 financial interest in Samsung, Dell, Solas OLED Ltd., or the ’450 patent. To the

 best of my recollection, I have had no contact with Solas OLED Ltd. or the named


                                             1


                                                                     SAMSUNG EX. 1007 - 4/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 6 of 109 PageID #: 812



 inventors of the patent, Hiroyasu Yamada, Tomoyuki Shirasaki, and Yoshihiro

 Kawamura. To the extent any mutual funds or other investments that I own have a

 financial interest in Samsung, the Patent Owner, or the ’450 patent, I am not aware

 of, nor do I have control over, any financial interest that would affect or bias my

 judgment.

       4.     I am being compensated at my standard consulting rate for my time,

 and my compensation is in no way contingent on the results of these or any other

 proceedings relating to the above-captioned patent.

I.     BACKGROUND AND QUALIFICATIONS

       5.     I am a professor of electrical engineering specializing in electro-optics

 and displays. I have studied and researched the function and use of numerous types

 of display technologies, including TFT-LCD, Holographically-formed Polymer

 Dispersed Liquid Crystal (H-PDLC) displays, Electrophoretic Displays (EPD),

 nano-Field Emission Displays (nFED), and novel electroluminescent displays

 including organic light emitting materials. I have conducted extensive research on

 color filtering, reflective and transmissive displays, and the fundamental interactions

 of light and matter. I have published numerous articles and delivered many lectures

 and research talks on these subjects.

       6.     I have been employed as a faculty member at Drexel University since

 2002. Currently, my rank is that of tenured Full Professor. I served as the Vice-


                                           2


                                                                    SAMSUNG EX. 1007 - 5/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 7 of 109 PageID #: 813



 Dean of the Graduate College at Drexel University from 2015–2017, and from 2013-

 2015 served as an Associate Dean of the College of Engineering at Drexel

 University. Prior to my current position, I was a graduate student at Brown

 University, working under the direction of Prof. Gregory Crawford, where I

 conducted doctoral research on new technologies to be used in displays. While

 studying at Brown University, I completed a Bachelor’s degree in Physics in 1996,

 a Master’s degree in Physics in 1998, and a Doctorate degree in Physics in 2002.

       7.    During my career as a doctoral student, researcher, and faculty member

 at Drexel University, I have conducted and directed research that is related, and of

 interest, to the display community. I have presented my research and findings at

 professional organizations and conferences including the Society for Information

 Display, the Optical Society of America, the American Physical Society, the

 Materials Research Society, and the International Liquid Crystal Society.

       8.    My research into electro-optic phenomena and devices, as well as my

 work in engineering education initiatives, has been sponsored by both government

 agencies and private industry. My government sponsors have included the National

 Science Foundation, NASA, the Department of Energy, the National Institute of

 Standards and Technology (NIST), the US Army CERDEC, the Pennsylvania

 Department of Health, and the Department of Education.




                                          3


                                                                  SAMSUNG EX. 1007 - 6/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 8 of 109 PageID #: 814



         9.    I am a Senior Member of the IEEE, have served as Vice-Chair of the

 IEEE Philadelphia Branch, and am a member of the American Society for

 Engineering Education (ASEE).

         10.   I have worked as a consultant on technical issues, including electro-

 optics and displays, for private clients primarily offering technical guidance,

 contracted research services, or expert testimony. In the course of my work as a

 faculty member and as a consultant, I have visited microfabrication and display

 fabrication facilities around the world and witnessed the fabrication process first-

 hand.

         11.   While a doctoral student at Brown University, I studied the morphology

 and structure of liquid crystal based devices. Nanoscale microscopy and imaging

 was a significant part of my thesis work, and I have significant experience with

 scanning electron microscopy (“SEM”), atomic force microscopy (“AFM”), and

 surface structure profilometry. For my final two years of graduate school, I served

 as the in-house expert on SEM, performing the majority of SEM imaging and

 analysis for the entire research group.

         12.   At Drexel University, my research has included microfabrication and

 associated characterization methods, including SEM analysis. I spent several years

 rebuilding a class 1000 cleanroom with a class 100 wet lab clean room included,

 which became the shared Micro Fabrication Facility (“MFF”). I also served as


                                           4


                                                                  SAMSUNG EX. 1007 - 7/108
 Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 9 of 109 PageID #: 815



  Director of Micro/Nano Fabrication, A. J. Drexel Nanotechnology Institute, Drexel

      University, where I oversaw the acquisition, installation, and operation of

      microfabrication instrumentation for over 100 users/researchers.

            13.    In summary, I have extensive familiarity with fields involving displays.

      Based on my experience, as well as my review of the literature, I am familiar with

      what the state of this field was at the relevant time up to the time that the ’450 patent

      was filed.

            14.    In addition to my education and work experience that I have outlined

  above, a complete list of my work experience, awards, honors, and publications that

  may be relevant to the opinions are set forth in my CV (Exhibit 1008).

II.         MATERIALS CONSIDERED

            15.    I am not an attorney and I am not offering any legal opinions as part of

  this declaration. However, through my consulting work I have had experience

  studying and analyzing patents and patent claims from the perspective of a person

  of ordinary skill in the art.

            16.    I have reviewed the ’450 patent—both the claims and specification, as

  well as the associated prosecution history. In addition, I have reviewed a number of

  prior art references. I have provided below a complete list of materials considered

  in rendering the opinions found in this declaration.




                                                 5


                                                                           SAMSUNG EX. 1007 - 8/108
 Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 10 of 109 PageID #: 816




       Exhibit   Description

       1001      U.S. Patent No. 6,072,450 (the “’450 patent”)

       1002      File History for U.S. Patent No. 6,072,450

       1003      U.S. Patent No. 5,670,792 (“Utsugi”)

       1004      JPH053079 (certified translation, “Manabe”)

       1005      WO 96/25020 (certified translation, “Eida”)

       1006      S.W. Amos, Principles of Transistor Circuits, 8th Ed. (1994)

       1009      JPH053079 (“Manabe”)

       1010      WO 96/25020 (“Eida”)

       1011      U.S. Patent No. 5,847,516 (“Kishita”)

III.       RELEVANT LEGAL STANDARDS

           17.   As I noted earlier, I am not an attorney and do not provide any legal

   opinions as part of this declaration. However, for the purposes of this declaration, I

   have been informed about certain aspects of the law by the attorneys for Petitioner

   that are relevant to forming my opinions. Below is a summary of the law that has

   been explained and provided to me.

           a. Anticipation

           18.   Petitioner’s counsel has informed me that a patent claim may be

   “anticipated” if each element of that claim is present either explicitly or inherently

   in a single prior art reference, and that the elements should be arranged in the

   reference as in the claim. Petitioner’s counsel has informed me that for a claimed

                                             6


                                                                     SAMSUNG EX. 1007 - 9/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 11 of 109 PageID #: 817



 limitation to be inherently present, the prior art need not expressly disclose the

 limitation, so long as the claimed limitation necessarily flows from a disclosure in

 the prior art.

        b. Obviousness

        19.       Petitioner’s counsel has informed me that even if all of the requirements

 of a claim are not found in a single prior art reference, the claim is not patentable if

 the differences between the subject matter in the prior art and the subject matter in

 the claim would have been obvious to a person of ordinary skill in the art at the time

 the application was filed.

        20.       Petitioner’s counsel has informed me that a determination of whether a

 claim would have been obvious should be based upon several factors, including,

 among others:

              a) the level of ordinary skill in the art at the time the application was filed;

              b) the scope and content of the prior art; and

              c) what differences, if any, existed between the claimed invention and the

                  prior art.

        21.       Petitioner’s counsel has informed me that a single reference can render

 a patent claim obvious by itself if any differences between that reference and the

 claims would have been obvious to a person of ordinary skill in the art.

 Alternatively, the teachings of two or more references may be combined in the same


                                                7


                                                                        SAMSUNG EX. 1007 - 10/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 12 of 109 PageID #: 818



 way as disclosed in the claims, if such a combination would have been obvious to

 one having ordinary skill in the art. In determining whether a combination based on

 either a single reference or multiple references would have been obvious, it is

 appropriate to consider, among other factors:

             a) whether the teachings of the prior art references disclose known

                concepts combined in familiar ways, and when combined, would yield

                predictable results;

             b) whether there is some teaching or suggestion in the prior art to make

                the modification or combination of elements claimed in the patent;

             c) whether the innovation applies a known technique that had been used

                to improve a similar device or method in a similar way.

             d) whether a person of ordinary skill would have recognized a reason to

                combine known elements in the manner described in the claim;

             e) whether a person of ordinary skill in the art could implement a

                predictable variation, and would see the benefit of doing so; and

             f) whether the claimed elements represent one of a limited number of

                known design choices, and would have a reasonable expectation of

                success by those skilled in the art.

       22.      Petitioner’s counsel has informed me that one of ordinary skill in the

 art has ordinary creativity and is not an automaton.         Petitioner’s counsel has


                                              8


                                                                   SAMSUNG EX. 1007 - 11/108
 Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 13 of 109 PageID #: 819



      informed me that in considering obviousness, it is important not to determine

      obviousness using the benefit of hindsight derived from the patent being considered.

            23.    Petitioner’s counsel has informed me that under specific circumstances

      whereby a secondary reference is not being used to teach a limitation but rather to

      explain the teachings of a primary reference, a specific motivation to combine need

      not be identified; however, in the case of the combination of art discussed in this

      declaration, a specific motivation to combine is present and I have identified it.

            24.    Petitioner’s counsel has also informed me that, in this proceeding, the

      claim terms should be given their plain and ordinary meaning as understood by one

      of ordinary skill in the art, consistent with the disclosure and the prosecution history.

IV.         BACKGROUND OF MATRIX DISPLAYS

            25.    According to the face of the patent, the ’450 patent was filed on

      November 21, 1997, but claims priority to two Japanese references filed on

      November 28, 1996. Ex. 1001 at cover. Accordingly, for purposes of my discussion

      below, I assume that the timeframe of the purported invention of the ’450 patent was

      November 1996, and have provided an overview of the background of matrix

      displays by this timeframe. In particular, I have provided a brief discussion of

      passive and active matrix displays, as they relate to the ’450 patent.




                                                 9


                                                                          SAMSUNG EX. 1007 - 12/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 14 of 109 PageID #: 820




       a. Passive Matrix Displays

       26.    Passive matrix addressing is a convenient method of addressing a large

 array of pixels when using a top to bottom electrode system. This particular method

 works through orthogonal rows and columns of individually electrically controlled

 electrodes located on the top and bottom of the switchable sample. By activating a

 row on the top and a column on the bottom, only in the intersection of the row and

 column is there a large enough electric field to completely activate the pixel.

       27.    Figure 1 of Utsugi, reproduced below, shows the basic configuration of

 a passive matrix display. As shown in the figure, conductors form rows and columns

 for the top and bottom electrodes, depicted here as scan line 153 and signal line 151.

 An organic emission layer, like the organic emission layer 152B, can be formed

 between the electrodes. Applying a voltage bias to a row and column will cause a

 voltage difference great enough to activate the pixel at the intersection of the

 activated row and column, e.g., for the pixel to turn on and emit light.




                                          10


                                                                  SAMSUNG EX. 1007 - 13/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 15 of 109 PageID #: 821




       28.    Historically, the passive matrix system was employed primarily for

 large arrays where running a trace to each pixel is space prohibitive. Passive

 addressing has some significant limitations, such as the inability to create a ring

 structure, or a structure with a cutout in the center. In addition, as discussed by the

 ’450 patent, in order to ensure that each pixel holds its image for the entire frame,

 i.e., for the time it takes to address every scan line, high voltages are often necessary

 to create an adequate electric field. See, e.g., Ex. 1001 at 1:30–37.

       b. Active Matrix Displays

       29.     Active matrix addressing was designed in an effort to overcome the

 issues encountered in multiplexing devices like passive matrix displays, by way of

 adding individual modulation of each pixel using a pixel-by-pixel switch. The

 dominant technology used in active matrix addressing is thin film transistor (“TFT”)



                                            11


                                                                     SAMSUNG EX. 1007 - 14/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 16 of 109 PageID #: 822



 technology. Originally demonstrated as a potential driving element in 1966 by RCA,

 transistors act as individual on-off switches at each pixel.

       30.    In an active matrix display, each individual pixel contains at least one

 thin film transistor and a storage capacitor. Rows and columns of the display are

 then used to control the transistors, which in turn modulate the current across the

 organic emission layer. The basic configuration of a TFT array for an active matrix

 display is demonstrated, for instance, in Figure 2 of Utsugi, shown below.




       31.    The process of generating a dynamic image via active matrix

 addressing requires a few sequential steps. First, the gate voltage of a transistor, for

 example, the switching transistor QS in Figure 1, is applied on the scan line. Ex.

 1003 at 3:4–5. The capacitor is then charged based on the parameter of the data line,

 e.g., the signal electrode line 101M, which feeds into the source of the transistor. Ex.

                                           12


                                                                    SAMSUNG EX. 1007 - 15/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 17 of 109 PageID #: 823



 1003 at 3:5–7. This turns on the current-controlling transistor QI and allows current

 to flow across the electroluminescent element of the pixel. Ex. 1003 at 3:7–10.

       32.    In the second step, the switching transistor’s gate voltage sets the

 transistor to turn off. Once this occurs, the next scan line is activated. When the

 switching transistor is turned off, the time constant of the capacitor holds the

 intensity of the pixel at a relatively constant value while the remaining scan lines are

 scanned, generating a complete frame. Ex. 1003 at 3:7–10.

       33.    Finally, this entire process is repeated, with the state of each pixel being

 redefined by the next image. This scanning process continues to repeat, creating a

 moving and dynamic display through the continual actuation of all the pixels.

       34.    Row and column drivers are generally attached to the edges of the TFT

 array glass substrate to supply the address and data signals to the pixels. The row

 and column drivers receive their signals from one or more controller circuits

 mounted on a printed circuit board.

       35.    Given the superior picture quality, speed, and driving voltages, active

 matrix technology is the primary driving method in use today for displays. Since

 the late 1990s and early 2000s, it has taken over from passive matrix displays, and

 it is unusual to find passive matrix drive methods in any significant display

 technology today.




                                           13


                                                                    SAMSUNG EX. 1007 - 16/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 18 of 109 PageID #: 824



           36.    Active matrix technology has been used with multiple types of flat

     panel displays, including liquid crystal displays (LCDs), as well as the organic

     electroluminescent displays described in the ’450 patent and the prior art. In organic

     electroluminescent displays, which make use of organic light emitting diodes

     (OLEDs), a voltage is applied to one or more layers of organic semiconductor

     material(s), which will emit light of various wavelengths, based on the composition

     of the layer(s). Active matrix OLED display technology is commonly referred to as

     AMOLED.

V.         OVERVIEW OF U.S. PATENT 6,072,450

           a. Summary

           37.    According to the cover of the patent, the ’450 patent is entitled “Display

     Apparatus,” and it was filed on November 21, 1997. Ex. 1001 at cover. In the “Field

     of the Invention” section of the patent, the ’450 patent states that the “[p]resent

     invention relates to a display apparatus, and more particularly to an

     electroluminescent (hereinafter referred to as EL) display apparatus with a matrix

     display panel including EL elements.” Ex. 1001 at 1:5–8. As I have explained

     above, by the November 28, 1996 foreign filing date, matrix display panels including

     electroluminescent elements were well-known. Ex. 1001 at 1:11–14.

           38.    The ’450 patent acknowledges that matrix display panels were known

     prior to the filing date, but claims to solve two particular problems with conventional


                                               14


                                                                       SAMSUNG EX. 1007 - 17/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 19 of 109 PageID #: 825



 matrix displays, i.e., to provide a display which (1) “has a light emitting area

 enlarged so as to emit light at a satisfactorily high luminescence even though a

 voltage applied to an EL layer is low, and which has long luminance life,” and (2)

 “prevents light from entering active elements such as transistors, to thereby avoid

 the malfunction of the active elements.” Ex. 1001 at 2:66–3:7.

       39.    By way of background on these issues, the ’450 patent describes the

 passive matrix technology used in earlier electroluminescent displays. In passive

 matrix EL displays, a matrix is formed through a grid of perpendicular cathode lines

 (serving as common lines) and anode lines (serving as data lines), and an organic EL

 layer is situated between the two. Ex. 1001 at 1:14–21. “A positive voltage is

 applied to the data lines in each of cathode selection periods, thereby driving organic

 EL elements located at the intersections of the common lines and the data lines.”

 Ex. 1001 at 1:21–24. “The display apparatus displays an image which corresponds

 to the voltage applied to the data lines.” Ex. 1001 at 1:24–25.

       40.    In such displays, displaying an entire frame consists of cycling through

 each cathode line, selecting one line at a time. The period over which the EL element

 will continue to emit light after the cathode selection period is short; accordingly,

 conventional passive matrix displays increased the luminance of the organic EL

 layer of each pixel by applying a higher voltage to the organic EL layer during the




                                           15


                                                                   SAMSUNG EX. 1007 - 18/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 20 of 109 PageID #: 826



 selection period. Ex. 1001 at 1:30–39. However, raising the voltage across the EL

 layer can lead to its deterioration. Ex. 1001 at 1:40–41.

       41.    Active matrix displays address this particular problem by including a

 pair of transistors, “which confer a voltage storing capability on the pixels.” Ex.

 1001 at 1:47–51. As shown in Figure 22 of the ’450 patent below, which discloses

 “related art,” Ex. 1001 at 5:12–13, each pair of transistors consists of a selection

 transistor T1 and drive transistor T2, Ex. 1001 at 1:51–52. The selection transistor

 T1 is connected to the data line DL, and the gate of the selection transistor T1 is

 connected to the address or gate line GL. Ex. 1001 at 1:52–55. The gate electrode

 of the drive transistor T2 is connected to the selection transistor T1. Ex. 1001 at

 1:55–56. The source of the drive transistor T2 is connected to a constant voltage

 line VL, and the drain of the drive transistor T2 is connected to the anode electrode

 103 of the EL device. Ex. 1001 at 1:56–65.




                                          16


                                                                 SAMSUNG EX. 1007 - 19/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 21 of 109 PageID #: 827




       42.    When the selection transistor T1 is turned on by the gate line GL, image

 data is passed through T1 to the drive transistor T2, turning T2 on and off. When

 T2 is on, a current flows from the constant voltage line VL through T2, a first

 electrode (the anode electrode 103), an organic EL layer 106, and a second electrode

 (the cathode electrode 107), causing the EL layer to emit light. See Ex. 1001 at 2:2–

 6. I will refer to the first electrode, the organic EL layer, and the second electrode

 as the “EL structure.”

       43.    As the ’450 patent explains, the transistors used in the active matrix can

 be sensitive to light. When light enters the channel of the transistors, it can cause

 “unnecessary photoelectromotive force,” which causes the transistors to

                                          17


                                                                   SAMSUNG EX. 1007 - 20/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 22 of 109 PageID #: 828



 malfunction. Ex. 1001 at 2:27–32. Accordingly, in bottom-emitting devices, there

 is a concern with locating the TFTs under the electroluminescent device, as light

 from the electroluminescent layer could then enter the TFTs.

       44.    As shown in Figure 22 above, and as explained by the ’450 patent,

 conventionally, this problem was addressed by limiting the light emitting area of

 each pixel “to an area in which the thin film transistors T1 and T2 are not located.”

 Ex. 1001 at 2:32–37. By avoiding the region of the pixel where the transistors are

 located, the overall light emitting area of the pixel is decreased.

       45.    The ’450 patent solves these issues through the use of a particular

 structure, wherein the TFTs of each pixel are covered by all three elements of the

 organic EL structure, including the first electrode (cathode), the organic

 electroluminescent layer, and the second electrode (anode). This structure can be

 seen in Figure 2 of the ’450 patent below.




                                           18


                                                                       SAMSUNG EX. 1007 - 21/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 23 of 109 PageID #: 829




       46.    As shown in Figure 2, the selection transistor Q1 and the drive transistor

 Q2 are formed on the substrate 2. The organic EL structure is formed above the

 TFTs, such that the first electrode (cathode electrode 15), the organic EL layer 16,

 and the second electrode (anode 17) cover the TFTs. The first electrode (cathode

 15) is made of a light-blocking material that prevents light from entering the TFTs

 and reflects light back out of the top of the device.

       47.    Because the TFTs are shielded from the light emitted from the organic

 EL layer 16, the EL structure can be formed over nearly the entirety of the pixel area,

 as shown in Figure 1 of the ’450 patent below.




                                           19


                                                                   SAMSUNG EX. 1007 - 22/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 24 of 109 PageID #: 830




       48.    In addition to the structure described above, the ’450 patent also

 includes embodiments that make use of wavelength conversion layers and/or color

 filters. These layers allow for a multicolor display. An example of such a structure

 is shown in Figure 12 below. The wavelength conversion layers, such as layers 52R,

 52G, and 52B absorb light emitted from the organic EL layer 16 and emit light in a

 different wavelength (e.g., absorb blue light and emit red and green light). Ex. 1001,

 11:47–65. As their name implies, the color filters, such as 55R, 55G, and 55B filter

 the light, permitting only certain wavelengths to pass, which results in a higher color

 purity. Ex. 1001, 12:49–13:17.




                                           20


                                                                   SAMSUNG EX. 1007 - 23/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 25 of 109 PageID #: 831




       b. File History

       49.     As part of the preparation of my declaration, I have reviewed the file

 history for U.S. Application No. 08/976,217, the application that led to the ’450

 patent. The original independent claims of the application were rejected by the

 Examiner as either anticipated or rendered obvious by the prior art. Ex. 1002 at 154–

 162 (August 31, 1999 Non-Final Rejection).

       50.     In response to the Examiner’s rejections, the applicants amended

 independent claim 1 and former independent claim 16 (issued claim 15) to include,

 among other things, limitations that the electroluminescent layer be formed of an

 organic     electroluminescent   material,    and   to   require   that   the   organic

 electroluminescent material and second electrode cover the active elements. Ex.

 1002 at 294–307 (November 30, 1999 Amendment). In their “Remarks,” the

 applicants generally differentiated the prior art based on any of the following: (1)

 the prior art comprised an electroluminescent layer that was not organic, Ex. 1002


                                          21


                                                                    SAMSUNG EX. 1007 - 24/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 26 of 109 PageID #: 832



 at 304 (November 30, 1999 Amendment); (2) the prior art did not include the

 claimed arrangement of the first electrode, organic electroluminescent layer, and the

 second electrode all covering the active elements, Ex. 1002 at 305; or (3) that the

 prior art did not disclose the specific layer formation order for preventing thermal

 deterioration, i.e., forming the organic EL layer after forming the transistors, so as

 not to expose the organic EL layer to high temperatures, Ex. 1002 at 305.

       51.      In response to the applicant’s arguments, the Examiner allowed the

 claims.

       c. The Claims at Issue

       52.      For purposes of this declaration, I have been asked to address claims 1–

 9, 11–13, and 15–18. For reference, I have provided the language of each of those

 claims below:

                1. A display apparatus comprising: a substrate; active elements

             formed over said substrate and driven by an externally supplied

             signal; an insulation film formed over said substrate so as to cover

             said active elements, said insulation having at least one contact hole;

             at least one first electrode formed on said insulation film so as to

             cover said active elements, and connected to said active elements

             through said at least one contact hole, said at least one first electrode

             being made of a material which shields visible light; an organic


                                              22


                                                                       SAMSUNG EX. 1007 - 25/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 27 of 109 PageID #: 833



          electroluminescent layer having an organic electroluminescent

          material formed on said at least one first electrode so as to cover said

          active elements and including at least one layer which emits light in

          accordance with a voltage applied to said at least one layer; and at

          least   one    second     electrode     formed    on    said    organic

          electroluminescent layer which covers said active elements.

             2. The display apparatus according to claim 1, wherein said at

          least one first electrode is formed of a conductive material

          containing magnesium.

             3. The display apparatus according to claim 1, wherein said at

          least one first electrode has a rough surface which is in contact with

          said organic electroluminescent layer.

             4. The display apparatus according to claim 1, wherein said

          active elements are a selection transistor which is turned on in

          response to an externally supplied address signal and a drive

          transistor, which is driven by a signal corresponding to image data

          supplied externally through said selection transistor while said

          selection transistor is on, for controlling a voltage to be applied to

          said organic electroluminescent layer, said selection transistor and

          said drive transistor forming a pair.


                                          23


                                                                   SAMSUNG EX. 1007 - 26/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 28 of 109 PageID #: 834



             5. The display apparatus according to claim 4, wherein said at

          least one first electrode is connected to said drive transistor through

          said at least one contact hole.

             6. The display apparatus according to claim 4, wherein: said

          display apparatus further comprises a capacitor for retaining the

          signal corresponding to the image data externally supplied through

          said selection transistor while said selection transistor is on; and

          while said selection transistor is off, said drive transistor is driven

          by the signal retained in said capacitor.

             7. The display apparatus according to claim 1, wherein: said

          active elements are transistors forming pairs and arranged in a

          matrix pattern, one transistor of each of said pairs being a selection

          transistor which is turned on in response to an externally supplied

          address signal, and the other transistor of each of said pairs being a

          drive transistor, which is driven by a signal corresponding to image

          data supplied externally through said selection transistor while said

          selection transistor is on, for controlling a voltage to be applied to

          said organic electroluminescent layer; said selection transistor of

          each of said pairs is connected to one of address lines and one of

          data lines, said address lines being formed over said substrate and


                                            24


                                                                   SAMSUNG EX. 1007 - 27/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 29 of 109 PageID #: 835



          being supplied with said address signal, and one of said data lines

          being formed over said substrate and being supplied with said image

          data; and said at least one first electrode is plural in number, and the

          plurality of first electrodes are arranged in a matrix pattern in areas

          surrounded by said address lines and said data lines.

             8.   The display apparatus according to claim 1, wherein a

          constant voltage is applied to said second electrode.

             9.    The display apparatus according to claim 1, further

          comprising at least one wavelength conversion layer formed over

          said at least one second electrode, said at least one wavelength

          conversion layer emitting light in a first wavelength range by

          absorbing light in a second wavelength range emitted from said

          organic electroluminescent layer.

             11. The display apparatus according to claim 9, wherein said at

          least one wavelength conversion layer has at least two of a red

          conversion layer which emits light in a red wavelength range, a

          green conversion layer which emits light in a green wavelength

          range, and a blue conversion layer which emits blue light.

             12. The display apparatus according to claim 1, wherein: said

          display apparatus further comprises at least one filter formed above


                                          25


                                                                   SAMSUNG EX. 1007 - 28/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 30 of 109 PageID #: 836



          said at least one second electrode; and light lays in a first wavelength

          range pass through said at least one filter selectively when incident

          light rays in a second wavelength range including said first

          wavelength range enter said at least one filter.

             13. The display apparatus according to claim 12, wherein said at

          least one filter has a red filter which makes light in a red wavelength

          range pass through, a green filter which makes light in a green

          wavelength range pass through, and a blue filter which makes light

          in a blue wavelength range pass through.

             15.   A display apparatus comprising: a substrate; selection

          transistors formed over said substrate and arranged in a matrix

          pattern; drive transistors formed over said substrate and arranged in

          a matrix pattern, each of said drive transistors being connected to

          one of said selection transistors; address lines connected to said

          selection transistors and through which a signal for turning on said

          selection transistors is supplied; data lines connected to said

          selection transistors, a signal which corresponds to image data being

          supplied to said drive transistors through said data lines and said

          selection transistors while said selection transistors are on; an

          insulation film formed over said substrate so as to cover said drive


                                          26


                                                                   SAMSUNG EX. 1007 - 29/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 31 of 109 PageID #: 837



          transistors, said address lines and said data lines, said insulation film

          having contact holes formed in correspondence with said drive

          transistors; first electrodes made of a material which shields visible

          light, and formed on said insulation film so as to cover said selection

          transistors and said drive transistors, said first electrodes being

          arranged in a matrix pattern in areas surrounded by said address lines

          and said data lines, and being connected to said drive transistors

          through said contact holes; an organic electroluminescent layer

          formed on said first electrodes which covers said selection

          transistors and said drive transistors and including at least one layer

          which emits light in accordance with an applied voltage; a second

          electrode formed on said organic electroluminescent layer which

          covers said selection transistors and said drive transistors; a first

          driver circuit for selectively supplying said address signal to said

          address lines in sequence; and a second driver circuit for supplying

          said image data to said data lines.

             16. The display apparatus according to claim 15, wherein a

          constant voltage is applied to said second electrode.

             17. The display apparatus according to claim 1, wherein said

          display apparatus further comprises at least one filter, formed above


                                           27


                                                                    SAMSUNG EX. 1007 - 30/108
 Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 32 of 109 PageID #: 838



                  said at least one second electrode, which selectively permits light

                  rays in a first wavelength range to pass therethrough when incident

                  light rays in a second wavelength range including said first

                  wavelength range enter said at least one filter.

                     18. The display apparatus according to claim 17, wherein said at

                  least one filter has a red filter which permits light in a red

                  wavelength range to pass therethrough, a green filter which permits

                  light in a green wavelength range to pass therethrough, and a blue

                  filter which permits light in a blue wavelength range to pass

                  therethrough.

VI.         LEVEL OF ORDINARY SKILL IN THE ART

            53.      It is my understanding based on my discussion with the attorneys for

      the Petitioner that factors defining the level of ordinary skill in the art include: (1)

      the types of problems encountered in the art; (2) the prior art solutions to those

      problems; (3) the rapidity with which innovations are made; (4) the sophistication

      of technology; and (5) the educational level of active workers in the field.

            54.      Applying these factors, it is my opinion that a person of ordinary skill

      in the art (“POSA”) at the time of the alleged invention of the ’450 patent (which, as

      discussed above, is November 28, 1996 (Ex. 1001 at cover)) would have had a

      relevant technical degree in Electrical Engineering, Computer Engineering,


                                                  28


                                                                         SAMSUNG EX. 1007 - 31/108
  Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 33 of 109 PageID #: 839



   Materials Science, Physics, or the like, and experience in active matrix display

   design and electroluminescence.

VII.     CLAIM CONSTRUCTION

         55.    As discussed above, is my understanding that in this proceeding, the

   claim terms should be given their plain and ordinary meaning as understood by a

   POSA, consistent with the disclosure and the prosecution history.

         56.    After reviewing the ’450 patent and the prosecution history, I do not

   believe that any constructions are necessary other than the plain and ordinary

   meaning of the claim terms as would be understood by a POSA.

         57.    However, I have been asked to briefly explain how a POSA would

   understand the term “active elements,” as used by the ’450 patent. In my field,

   “active elements” generally are understood to means elements that supply energy to

   a circuit, for instance, by controlling the flow of current. Based on my review of the

   patent, it does not appear that the ’450 patent provides a unique definition for the

   term. However, the ’450 patent does indicate, in a number of instances, and I agree,

   that one component that would constitute an active element is a transistor.

         58.    For instance, in the “Summary of Invention” section, the ’450 patent

   specifies that the “[i]t is another object of the present invention to provide a display

   apparatus which prevents light from entering active element such as transistors.” Ex.

   1001 at 3:4–7. Similarly, claim 4 expressly states that the active elements can


                                             29


                                                                      SAMSUNG EX. 1007 - 32/108
   Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 34 of 109 PageID #: 840



    include a selection transistor and a drive transistor, and claim 7 notes that “said active

    elements are transistors.”

VIII.     OVERVIEW OF THE PRIOR ART

          a. Utsugi (U.S. Patent No. 5,670,792)

          59.    Utsugi describes a “current-controlled luminous element array and a

    method for producing the same, and in particular . . . a current-controlled luminous

    element array of an active matrix type such as for a display purpose, having multiple

    current-controlled luminous elements arranged in a matrix form.” Ex. 1003 at 1:7–

    13.

          60.    As shown in Figure 3 below, Utsugi describes a specific active matrix

    structure, wherein each pixel comprises two TFTs, including a current-controlling

    transistor QI and a switching transistor QS, a capacitor C, and a layered organic thin-

    film EL element. Ex. 1003 at 5:57–6:23.




                                               30


                                                                        SAMSUNG EX. 1007 - 33/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 35 of 109 PageID #: 841




       61.    Similar to the circuit in the ’450 patent, as is evident from Figure 3, the

 purpose of the switching transistor QS is to pass a signal (e.g., image data) from the

 signal electrode line 1M to the gate of the current-controlling transistor QI, effectively

 turning current-controlling transistor QI on and off. See, e.g., Ex. 1003 at 2:49–58.

 In turn, the current-controlling transistor QI regulates the current through an organic

 electroluminescent element EL. See, e.g., Ex. 1003 at 2:49–58. When the EL

 element is on, light is output from the pixel. The capacitor C helps hold the voltage

 on the gate of the current-controlling transistor QI as the display cycles through

 various address lines, i.e., scan electrode lines 3N.

       62.    Utsugi describes a particular device structure, similar to the structure

 claimed in the ’450 patent, which is illustrated in Figures 4 and 5 of Utsugi. Figure



                                            31


                                                                     SAMSUNG EX. 1007 - 34/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 36 of 109 PageID #: 842



 4 is a plan view of the device, Ex. 1003 at 5:39–40, while Figure 5 is a cross-section

 of a portion of the device shown in Figure 4, Ex. 1003 at 5:41.

         63.   As shown in Figure 5 below, the display in Utsugi includes a number

 of different layers. Starting from the bottom, Utsugi describes a glass base 50 (i.e.,

 a substrate); a first metal layer comprising the lower electrode of the capacitor C, a

 gate electrode for the current-controlling transistor QI and the switching transistor

 QS (not shown), and the scan electrode line 3N (not shown); a first insulating layer

 made of SiO2; a second metal layer comprising the upper electrode of the capacitor

 C, the source and drain electrodes of the current-controlling transistor QI and the

 switching transistor QS (not shown), and signal electrode line 1M; a second insulating

 layer made of SiO2; an electron injection electrode 55 made of MgAg; an organic

 thin-film layer 52, comprising a spacer layer 52C, an organic luminescent layer 52B,

 and a hole injection layer 52A; and a hole injection electrode 54. Ex. 1003 at 7:20–

 8:10.




                                          32


                                                                   SAMSUNG EX. 1007 - 35/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 37 of 109 PageID #: 843




       64.    As shown in Figure 5 above, the electron injection electrode 55, organic

 thin-film layer 52, and the hole injection electrode are formed so as to cover the

 current-controlling transistor QI. Utsugi makes clear that these elements further

 cover the switching transistor QS. Ex. 1003 at 6:23–29, 6:53–59. As shown in

 Figure 4 below, “the electron injection electrode 55 is patterned like an independent

 i[s]land in each picture element region,” covering both transistors. Ex. 1003 at 6:53–

 59.




                                          33


                                                                  SAMSUNG EX. 1007 - 36/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 38 of 109 PageID #: 844




       65.    Unlike the injection electrode 55, which is patterned for each pixel,

 Utsugi explains that “the organic thin-film layer 52 and the hole injection electrode

 54 are made common to the whole picture elements of the luminous element array,

 i.e., [they are] formed over the entire region of a display panel,” which would also

 include both transistors. Ex. 1003 at 6:50–59. In fact, Utsugi states that the

 luminescent element EL, which would include the electron injection electrode 55,

 the organic thin-film layer 52, and the hole injection electrode 54, “extends over the




                                          34


                                                                  SAMSUNG EX. 1007 - 37/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 39 of 109 PageID #: 845



 capacitor C and the transistors QI and QS, covering substantially the entirety of the

 picture element region.” Ex. 1003 at 6:23–28.

       b. Manabe (Ex. 1004)

       66.    Manabe is a Japanese patent publication directed to solving viewing

 angle problems in organic electroluminescent displays. Ex. 1004 at ¶ 31. As shown

 in Figure 1 of Manabe below, Manabe discloses a structure comprising layers with

 roughened surfaces that help to prevent disuniformity of luminance based on

 viewing angle. Ex. 1004 at ¶ 31 (“Therefore, interference effect is averaged, and

 changes in visual angle dependence in luminance and the light emitting spectrum

 and variation in membrane thickness are suppressed.”).




       67.     In particular, Manabe highlights the importance of creating a

 roughened surface between the light emitting layer 3 and the metal electrode 1. See

 Ex. 1004 at ¶ 24 (“Therefore, roughening of the surface of the organic EL layer in

 contact with the metal electrode or the surface of the metal electrode in contact with


                                          35


                                                                  SAMSUNG EX. 1007 - 38/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 40 of 109 PageID #: 846



 the organic EL layer causes slight differences in the light path from light sources

 within the light emission layer causing averaging of the interference effect and

 reducing angle dependence and film thickness dependence.”)

       c. Eida (WO 96/25020)

       68.    Eida describes “a multi-color light emission apparatus and a method for

 producing thereof.” Ex. 1005 at Title. The U.S. counterpart to Eida, U.S. Patent

 No. 5,909,081 was cited during prosecution as part of a rejection of what are now

 issued claims 9, 11, 12, and 13 (original claims 10 and 12–14). Ex. 1002 at 159

 (August 31, 1999 Non-Final Rejection). The Examiner found that Eida teaches both

 (i) that “a fluorescent layer may convert the light emitted from an organic EL device

 into light of a wave length longer than that of the light emitted from the organic EL

 device” and (ii) that “a color filter may be arranged on each of the fluorescent layers

 to control the fluorescent colors and thereby to promote the color purity.” Ex. 1002

 at 159 (August 31, 1999 Non-Final Rejection). Notably, at the time of the rejection,

 issued claims 17 and 18 were not present in the application.

       69.    Eida describes three “inventions.” The first two inventions are directed

 to multi-color light emission apparatus. Ex. 1005 at 5:7–7:15. The third invention

 is directed to a process for manufacturing the apparatus disclosed in the second

 invention. Ex. 1005 at 37:11–12. Figure 5, shown below, illustrates an embodiment

 of Eida’s “first invention.” Like Utsugi, the first invention includes an organic EL


                                           36


                                                                   SAMSUNG EX. 1007 - 39/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 41 of 109 PageID #: 847



 element 1 comprised of an electrode 1c, an organic compound layer 1b, and a

 transparent electrode 1a. Ex. 1005 at 9:28–10:5. However, the “first invention”

 further comprises fluorescent layers 3, “which emit rays of fluorescent light of

 different colors . . . to obtain emitted light of the three primary colors (RGB),” as

 well as color filters 9a, which “may be arranged on each of the fluorescent layers 3

 to control the fluorescent colors and thereby to promote the color purity.” Ex. 1005

 at 10:11–16.




       70.      As explained by Eida, while the organic compound layer can emit a

 number of different wavelengths of light ranging from near ultraviolet light to green

 light, a “blue-green” color is most preferable. Ex. 1005 at 10:26–28. As would be

 understood by a POSA, the above invention would achieve a multi-color display by

 converting the blue light emitted from the organic EL element 1 to form both red
                                          37


                                                                 SAMSUNG EX. 1007 - 40/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 42 of 109 PageID #: 848



 and green, using the two separate fluorescent layers 3. Eida explicitly provides a

 number of different materials that can be used for this type of color conversion. Ex.

 1005 at 30:17–32. The red and green light emitted by the fluorescent layers 3 would

 be filtered by the respective color filters 9(a), for increased color purity. Ex. 1005

 at 10:15–16. Meanwhile, blue light from the organic EL element would be filtered

 by the third color filter 9(a), shown as the rightmost color filter in Figure 5 above.

 Accordingly, the display is able to emit all three primary colors.

       71.    Figure 13 of Eida, shown below, illustrates the “second invention” of

 Eida. Like the first invention, Eida’s second invention also uses a combination of

 fluorescent layers and color filters to create a multi-color display. Figure 13

 explicitly labels the red and green fluorescent layers as 3R and 3G respectively. Ex.

 1005 at 38:4–8. Eida notes that the “[m]aterials used for the fluorescent layer [in the

 second invention] can be the same materials as those used in the first invention.”

 Ex. 1005 at 40:25–26.




                                           38


                                                                   SAMSUNG EX. 1007 - 41/108
 Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 43 of 109 PageID #: 849




            72.     While Figure 13 only depicts a single filter, blue color filter 14, Eida

      teaches that “a red color filter and a green color filter may be arranged between the

      red color conversion fluorescent layer 3R and the transparent substrate, and between

      the green color conversion fluorescent layer 3G and the transparent substrate

      respectively, thereby adjusting colors of light of a red color and of a green color to

      improve purity of these colors.” Ex. 1005 at 38:4–8.

IX.         DISCLOSURE OF CLAIMS 1–2, 4–8, AND 15–16 BY UTSUGI

            a. Claim 1

                  1 [preamble]: A display apparatus comprising:

            73.     Utsugi discloses a display apparatus—specifically, in the “Background

      Of The Invention” section, Utsugi states that “[t]he present invention relates to a

      current-controlled luminous element array and a method for producing the same, and



                                                39


                                                                       SAMSUNG EX. 1007 - 42/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 44 of 109 PageID #: 850



 in particular to a current-controlled luminous element array of an active matrix type

 such as for a display purpose.” Ex. 1003 at 1:6-9.

       74.      Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

             1[a]: a substrate;

       75.      Utsugi discloses a substrate, i.e., “glass base 50,” shown in Figure 5

 below. Utsugi states that “[t]he EL element includes an organic thin-film layer 52

 of a three-layered structure having a spacer layer 52C, an organic luminescent layer

 52[B] and a hole injection layer 52A laminated in this order over a glass base 50.”

 Ex. 1003 at 6:37–50.




       76.      Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

             1[b]: active elements formed over said substrate and driven by an
             externally supplied signal;

                                           40


                                                                  SAMSUNG EX. 1007 - 43/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 45 of 109 PageID #: 851



       77.     Utsugi discloses active elements formed over the substrate and driven

 by an externally supplied signal. The ’450 patent notes that “[i]t is another object of

 the present invention to provide a display apparatus which prevents light from

 entering active elements such as transistors, to thereby avoid the malfunction of the

 active elements.” Ex. 1001 at 3:4–7. Utsugi discloses pairs of active elements, i.e,

 “current-controlling transistor QI” and “switching transistor QS,” which are used to

 drive each individual pixel. Ex. 1003 at 6:19–23.

       78.     As shown in Figure 5 below, Utsugi discloses that the current-

 controlling transistor QI is formed on top of the glass base 50, i.e., is formed over

 the substrate. Utsugi explains that switching transistor QS is similarly formed. Ex.

 1003 at 7:20–45 (describing the steps of forming both transistors QI and QS over the

 substrate).




                                           41


                                                                   SAMSUNG EX. 1007 - 44/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 46 of 109 PageID #: 852



       79.    The circuit structure for Utsugi is shown in Figure 3 below. As shown

 in the bottom leftmost pixel illustrated in Figure 3, the switching transistor QS is

 connected between the signal electrode line 1M on one end, and the capacitor C and

 gate of the current-controlling transistor QI on the other end. “[I]f the scan electrode

 line 3N+1 is selected, the switching transistor QS is turned on.” Ex. 1003 at 8:11–13.

 Consequently, [t]he signal electrode line 1M in the M-th column then has a line

 voltage thereof imposed via the switching transistor QS on the charge holding

 capacitor C.” Ex. 1003 at 8:13–16. Thus, the switching transistor is driven by the

 external signal from the scan electrode line, while the drive transistor is driven from

 the external signal from the signal electrode line.




       80.    Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

                                           42


                                                                    SAMSUNG EX. 1007 - 45/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 47 of 109 PageID #: 853




             1[c]: an insulation film formed over said substrate so as to cover said
             active elements, said insulation having at least one contact hole;

       81.      Utsugi discloses an insulation film formed over the substrate, which

 covers the active elements, and which has at least one contact hole. Utsugi describes

 the steps used to manufacture the device of the first embodiment at 7:16–8:10.

       82.      First, Utsugi explains that both the switching transistor QS and current-

 controlling transistor QI are first formed on the glass base 50. Ex. 1003 at 7:25–45.

 After the transistors are formed, “a SiO2 layer is let grow 200 nm.” Ex. 1003 at

 7:47–52. A POSA would understand that SiO2 is a commonly used insulating

 material, and that the SiO2 layer in Utsugi serves as an insulation film between the

 metal layer containing, for instance, the source and drain electrodes of the thin film

 transistors, and the electron injection electrode 55.

       83.      Second, as shown in Figure 5 below, Utsugi teaches that an etching

 process is used to “open the second contact holes 56B for intercommunication

 between the source electrode SQI of the current-controlling transistor QI and the

 electron injection electrode 55 to be formed as a lower electrode of the organic thin-

 film EL element.” Ex. 1003 at 7:46-51.




                                            43


                                                                    SAMSUNG EX. 1007 - 46/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 48 of 109 PageID #: 854




       84.    Third, a POSA would have appreciated that the SiO2 insulation layer

 would cover both transistors.     As demonstrated by Utsugi, in semiconductor

 manufacturing, layers of materials are generally applied or grown sequentially,

 starting with the substrate. The layers can be deposited on select areas of the

 substrate, using, for instance, a mask, or the layers can be applied across the entire

 substrate, and portions can subsequently be removed using processes such as

 etching. Utsugi describes the latter technique, i.e., the SiO2 layer appears to be

 deposited across the entire substrate. It is then subsequently etched to form the

 second contact hole 56B. Ex. 1003 at 7:46-51. Given that Utsugi describes etching

 the second contact hole 56B, but not does not describe any further patterning, a

 POSA would expect that the insulation film would cover the remainder of the

 substrate, including selection transistor QS. Indeed, it would be important for the

 insulation layer to cover the source and drain electrodes of the selection transistor


                                          44


                                                                  SAMSUNG EX. 1007 - 47/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 49 of 109 PageID #: 855



 QS to keep them from making contact with the metal layer above, used for the

 electron injection electrode 55, and shorting the two metal layers.

       85.      Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

             1[d]: at least one first electrode formed on said insulation film so as
             to cover said active elements, and connected to said active elements
             through said at least one contact hole, said at least one first electrode
             being made of a material which shields visible light;

       86.      Utsugi discloses limitation 1[d]. First, Utsugi discloses a first electrode

 formed on the SiO2 insulation film I discussed above. As shown in Figure 5 below,

 Utsugi teaches that the electron injection electrode 55 is formed directly on the SiO2

 layer. See also Ex. 1003 at 7:47–57 (“[A] SiO2 layer is let grown 200 nm . . .[t]hen,

 an MgAg layer is let to grow 200 nm . . . .”).




       87.      As shown in Figure 5 above, Utsugi teaches that the electron injection

 electrode 55 is formed such that it covers the current-controlling transistor QI. As

                                             45


                                                                      SAMSUNG EX. 1007 - 48/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 50 of 109 PageID #: 856



 shown in Figure 4 below, the electron injection electrode 55 covers the switching

 transistor QS as well. As explained by Utsugi, the entire “luminescent element EL

 as a layered organic thin-film EL element extends over the capacitor C and the

 transistors QI and QS, covering substantially the entirety of the picture element

 region,” but only the electron injection electrode 55 is shown in Figure 4, “to avoid

 a complicated drawing.” Ex. 1003 at 6:23–29.




       88.    Second, Utsugi teaches that the injection electrode 55 is connected to

 the active elements, i.e., to the current-controlling transistor QI through a second

 contact hole 56B.     Specifically, Utsugi discloses that after the SiO2 layer is

 deposited, it is etched “to open the second contact holes 56B for intercommunication



                                          46


                                                                 SAMSUNG EX. 1007 - 49/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 51 of 109 PageID #: 857



 between the source electrode SQI of the current-controlling transistor QI and the

 electron injection electrode 55.” Ex. 1003 at 7:46–51.

       89.      Finally, Utsugi teaches that the electron injection electrode 55

 “consist[s] of a metallic material MgAg.” Ex. 1003 at 6:47–50. A POSA would

 understand a metallic, magnesium-based electrode would reflect light from the

 organic thin film layer 52, as well as shield the active elements, i.e., the transistors.

 See, e.g., Ex. 1001 at 2:16–20 (“Since the cathode electrode 107 is normally formed

 of a metal such as magnesium whose work function is low, the cathode electrode

 107 reflects light having a wavelength in a range of wavelength of light which the

 organic EL layer 106 emits.”); see also, Ex. 1001 at 8:49–54. In fact, the ’450 patent

 discloses a first electrode (cathode 15) formed from the same material. Ex. 1001 at

 17:25–27 (“The cathode electrodes 15 having such rough surfaces can be formed

 using an Mg material doped with Ag.”).

       90.      Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

             1[e]: an organic electroluminescent layer having an organic
             electroluminescent material formed on said at least one first
             electrode so as to cover said active elements and including at least
             one layer which emits light in accordance with a voltage applied to
             said at least one layer;

       91.      Utsugi discloses limitation 1[e]. First, Utsugi discloses an organic

 electroluminescent layer that includes an organic electroluminescent material, and


                                            47


                                                                     SAMSUNG EX. 1007 - 50/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 52 of 109 PageID #: 858



 that is formed on the first electrode. As shown in Figure 5 below, Utsugi teaching

 that an organic thin-film layer 52 is formed directly on electron injection electrode

 55.




       92.    Second, Utsugi discloses that organic thin-film layer 52 comprises an

 organic luminescent layer 52B, which emits light in accordance with a voltage

 applied to said at least one layer. “[W]hen an arbitrary picture element is selected

 to be driven, there develops an electric field acting thereon, causing the organic

 luminescent layer 52B to luminesce, externally emitting flux of light through the

 transparent electrode 54.” Ex. 1003 at 6:59–63; see also Ex. 1003 at 8:20–28 (“[A]n

 electric current runs through an established conducting route: the power source

 electrode line 5→the luminescent element EL→the transistor QI→the scan electrode

 line causing the luminescent element EL to luminesce.”).




                                          48


                                                                 SAMSUNG EX. 1007 - 51/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 53 of 109 PageID #: 859



       93.      Third, as shown in Figure 5 above, Utsugi teaches that the organic thin-

 film layer is formed such that it covers the current-controlling transistor QI. While

 Figure 5 does not depict switching transistor QS, Utsugi teaches that the entire

 “luminescent element EL as a layered organic thin-film EL element extends over the

 capacitor C and the transistors QI and QS, covering substantially the entirety of the

 picture element region.” Ex. 1003 at 6:23–29. Therefore, a POSA would understand

 that Utsugi teaches organic thin-film layer 52 as covering the switching transistor

 QS as well. Indeed, Utsugi specifically states that “the organic thin-film layer 52 and

 the hole injection electrode 54 are made common to the whole picture elements of

 the luminous element array, i.e., formed over the entire region of a display panel.”

 1003 at 6:53–59.

       94.     Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

             1[f]: at least one second electrode formed on said organic
             electroluminescent layer which covers said active elements

       95.     Utsugi discloses limitation 1[f].    First, Utsugi discloses a second

 electrode formed on the organic electroluminescent layer. Specifically, as shown in

 Figure 5 below, Utsugi teaches that the hole injection electrode 54 is formed directly

 on the organic thin-film layer.




                                           49


                                                                   SAMSUNG EX. 1007 - 52/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 54 of 109 PageID #: 860




       96.    Second, as shown in Figure 5 above, Utsugi teaches that the hole

 injection electrode 54 is formed such that it covers the current-controlling transistor

 QI. While Figure 5 does not depict switching transistor QS, Utsugi teaches that the

 entire “luminescent element EL as a layered organic thin-film EL element extends

 over the capacitor C and the transistors QI and QS, covering substantially the entirety

 of the picture element region.” Ex. 1003 at 6:23–29. Therefore, a POSA would

 understand that Utsugi teaches hole injection electrode 54 as covering the switching

 transistor QS as well. Indeed, Utsugi specifically states that “the organic thin-film

 layer 52 and the hole injection electrode 54 are made common to the whole picture

 elements of the luminous element array, i.e., formed over the entire region of a

 display panel.” 1003 at 6:53–59.

       97.    Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.


                                           50


                                                                   SAMSUNG EX. 1007 - 53/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 55 of 109 PageID #: 861




       b. Dependent Claim 2

             The display apparatus according to claim 1, wherein said at least one
             first electrode is formed of a conductive material containing
             magnesium.
       98.      Utsugi discloses that the first electrode, i.e., the electron injection

 electrode 55, can be formed of a material containing magnesium. As I described

 above with respect to claim 1, Utsugi teaches that the electron injection electrode 55

 can “consist[] of a metallic material MgAg.” Ex. 1003 at 6:47–50. Utsugi further

 teaches that electron injection electrode 55 can be formed of other materials

 containing magnesium, including Mg and Mg:In. Ex. 1003 at 9:11–13.

       99.      A POSA would appreciate that metals such as Mg, MgAg, and Mg:In

 would be conductive. Furthermore, a POSA would appreciate that the electrode

 would need to be conductive to serve its function of inducing charge to the organic

 electroluminescent layer.

       100. Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

       c. Dependent Claim 4

             4[a] The display apparatus according to claim 1, wherein said active
             elements are a selection transistor which is turned on in response to
             an externally supplied address signal

       101. Utsugi discloses a selection transistor, i.e., its switching transistor QS.

 As I previously described, and as is illustrated in Figure 3 below, the gate of the


                                           51


                                                                   SAMSUNG EX. 1007 - 54/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 56 of 109 PageID #: 862



 switching transistors QS is directly connected to the scan electrode line 3N+1, i.e.,

 “[f]or the switching transistors QS in this picture element, the scan electrode line 3N+1

 extending in the (N+1)-th row of the array provides a straight branch that constitutes

 a gate electrode GQS of the transistors QS.” Ex. 1003 at 7:9–12. Given that the scan

 electrode lines address the rows of the various pixels in Utsugi’s display, a POSA

 would appreciate that they are serving the role of address lines.




       102. When “the scan electrode line 3N+1 is selected, the switching transistor

 QS is turned on.” Ex. 1003 at 8:11–13. Therefore, Utsugi discloses that the

 switching transistor QS is turn on in response to the externally supplied address

 signal.

       103. Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.
                                            52


                                                                     SAMSUNG EX. 1007 - 55/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 57 of 109 PageID #: 863




           4[b] and a drive transistor, which is driven by a signal corresponding
           to image data supplied externally through said selection transistor
           while said selection transistor is on, for controlling a voltage to be
           applied to said organic electroluminescent layer,

       104. Utsugi discloses a drive transistor, i.e., its current-controlling transistor

 QI. As I described above, when “the scan electrode line 3N+1 is selected, the

 switching transistor QS is turned on.” Ex. 1003 at 8:11–13. “The signal electrode

 line 1M in the M-th column then has a line voltage thereof imposed via the switching

 transistor QS on the charge holding capacitor C,” and the gate of the current-

 controlling transistors QI. Ex. 1003 at 8:13–16. Given that the device described in

 Utsugi is for “display purpose[s],” Ex. 1003 at 1:6–12, a POSA would appreciate

 that the data from the signal electrode line would correspond to image data.

 Accordingly, image data is supplied externally from the electrode line through the

 switching transistor.

       105. Utsugi discloses that the current-controlling transistor controls the

 current, and thus the voltage, applied to the organic electroluminescent layer: “when

 an arbitrary picture element is selected to be driven, there develops an electric field

 acting thereon, causing the organic luminescent layer 52B to luminesce, externally

 emitting flux of light through the transparent electrode 54.” Ex. 1003 at 6:59–63;

 see also Ex. 1003 at 8:20–28 (“[A]n electric current runs through an established

 conducting route: the power source electrode line 5→the luminescent element



                                           53


                                                                    SAMSUNG EX. 1007 - 56/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 58 of 109 PageID #: 864



 EL→the transistor QI→the scan electrode line causing the luminescent element EL

 to luminesce.”).

          4[c] said selection transistor and said drive transistor forming a pair.

       106. Utsugi discloses the claimed pair of selection and drive transistors, i.e.,

 its transistors QS and QI. Utsugi teaches the use of “a pair of reversely staggered a-

 SiTFT (amorphous silicon thin-film transistor)’s as a switching transistor and a

 current-controlling transistor, in combination with an organic thin-film EL element

 as a luminescent luminous element.” Ex. 1003 at 5:50–56.

       107. Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

       d. Dependent Claim 5

          The display apparatus according to claim 4, wherein said at least one
          first electrode is connected to said drive transistor through said at
          least one contact hole.

       108. As discussed above with respect to element 1[d], Utsugi discloses that

 the first electrode is connected to the drive transistor through a contact hole. As

 shown in Figure 5 below, Utsugi teaches that “electrode 55 is connected through

 second contacts in second contact holes 56B to a drain electrode [D]QI of the current-

 controlling transistor QI.” Ex. 1003 at 6:50–52. Utsugi explains that an etching

 process is used to “open the second contact holes 56B for intercommunication

 between the source electrode SQI of the current-controlling transistor QI and the


                                          54


                                                                  SAMSUNG EX. 1007 - 57/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 59 of 109 PageID #: 865



 electron injection electrode 55 to be formed as a lower electrode of the organic thin-

 film EL element.” Ex. 1003 at 7:46-51.




       109. Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

       e. Dependent Claim 6

           6[a]: The display apparatus according to claim 4, wherein: said
           display apparatus further comprises a capacitor for retaining the
           signal corresponding to the image data externally supplied through
           said selection transistor while said selection transistor is on; and

       110. Utsugi discloses the required capacitor, i.e., the charge holding

 capacitor C. As shown below in Figure 3, Utsugi teaches that when “the scan

 electrode line 3N+1 is selected, the switching transistor QS is turned on.” Ex. 1003 at

 8:11–13. “The signal electrode line 1M in the M-th column then has a line voltage

 thereof imposed via the switching transistor QS on the charge holding capacitor C.”

 Ex. 1003 at 8:13–16. As explained with respect to limitation 6[b] below, the voltage

                                           55


                                                                   SAMSUNG EX. 1007 - 58/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 60 of 109 PageID #: 866



 from the signal corresponding to the image data is retained by the capacitor, and is

 held when the switching transistor is turned off.




       111. Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

           6[b]: while said selection transistor is off, said drive transistor is
           driven by the signal retained in said capacitor.
       112. Utsugi discloses that the capacitor stores the signal provided from the

 signal electrode line 1M and, when the selection transistor is off, applies the signal to

 the gate of the current-controlling transistor QI. Utsugi teaches that when “the scan

 electrode line 3N+1 enters a non-selected state,” “[t]he switching transistor QS then

 turns off, and the charge holding capacitor C holds thereacross the imposed voltage




                                            56


                                                                     SAMSUNG EX. 1007 - 59/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 61 of 109 PageID #: 867



 from the signal electrode line 1M.” Ex. 1003 at 8:16–31. Therefore, when transistor

 QS is turned off, the voltage stored on the capacitor drives transistor QI.

       113. Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

       f. Dependent Claim 7

           7[a]: The display apparatus according to claim 1, wherein: said
           active elements are transistors forming pairs and arranged in a
           matrix pattern,

       114. Utsugi disclose the above limitation. As described with respect to claim

 4, Utsugi discloses pairs of transistors used to drive the individual pixels, i.e., “a pair

 of reversely staggered a-SiTFT (amorphous silicon thin-film transistor)’s as a

 switching transistor and a current-controlling transistor, in combination with an

 organic thin-film EL element as a luminescent luminous element.” Ex. 1003 at

 5:50–56. Utsugi teaches that the transistors, along with each luminous element, are

 “arranged in the form of a matrix between a plurality of signal electrode lines and a

 plurality of scan electrode lines.” Ex. 1003 at 4:5–21. A portion of the matrix pattern

 can be seen in Figure 3 below.




                                             57


                                                                      SAMSUNG EX. 1007 - 60/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 62 of 109 PageID #: 868




       115. Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

           7[b] one transistor of each of said pairs being a selection transistor
           which is turned on in response to an externally supplied address
           signal, and

       116. Utsugi discloses this limitation. Utsugi discloses that the selection

 transistor QS is turned on in response to an externally supplied address signal.

       117. As is illustrated in Figure 3, the gate of the switching transistors QS is

 directly connected to the scan electrode line 3N+1, i.e., “[f]or the switching transistors

 QS in this picture element, the scan electrode line 3N+1 extending in the (N+1)-th row

 of the array provides a straight branch that constitutes a gate electrode GQS of the

 transistors QS.” Ex. 1003 at 7:9–12. Given that the scan electrode lines address the

 rows of the various pixels in Utsugi’s display, a POSA would appreciate that they

                                            58


                                                                     SAMSUNG EX. 1007 - 61/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 63 of 109 PageID #: 869



 are serving the role of address lines. When “the scan electrode line 3N+1 is selected,

 the switching transistor QS is turned on.” Ex. 1003 at 8:11–13. Therefore, Utsugi

 discloses that the switching transistor QS is turn on in response to the externally

 supplied address signal.

       118. Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

          7[c] the other transistor of each of said pairs being a drive transistor,
          which is driven by a signal corresponding to image data supplied
          externally through said selection transistor while said selection
          transistor is on, for controlling a voltage to be applied to said organic
          electroluminescent layer;

       119. Utsugi discloses a drive transistor, i.e., its current-controlling transistor

 QI. As I described above, when “the scan electrode line 3N+1 is selected, the

 switching transistor QS is turned on.” Ex. 1003 at 8:11–13. “The signal electrode

 line 1M in the M-th column then has a line voltage thereof imposed via the switching

 transistor QS on the charge holding capacitor C,” and the gate of the current-

 controlling transistors QI. Ex. 1003 at 8:13–16. Given that the device described in

 Utsugi is for “display purpose[s],” Ex. 1003 at 1:6–12, a POSA would appreciate

 that the data from the signal electrode line would correspond to image data.

 Accordingly, image data is supplied externally from the electrode line through the

 switching transistor.




                                           59


                                                                    SAMSUNG EX. 1007 - 62/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 64 of 109 PageID #: 870



       120. Utsugi discloses that the current-controlling transistor controls the

 current, and thus the voltage, applied to the organic electroluminescent layer: “when

 an arbitrary picture element is selected to be driven, there develops an electric field

 acting thereon, causing the organic luminescent layer 52B to luminesce, externally

 emitting flux of light through the transparent electrode 54.” Ex. 1003 at 6:59–63;

 see also Ex. 1003 at 8:20–28 (“[A]n electric current runs through an established

 conducting route: the power source electrode line 5→the luminescent element

 EL→the transistor QI→the scan electrode line causing the luminescent element EL

 to luminesce.”).

       121. Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

           7[d]: said selection transistor of each of said pairs is connected to one
           of address lines and one of data lines, said address lines being formed
           over said substrate and being supplied with said address signal, and
           one of said data lines being formed over said substrate and being
           supplied with said image data; and

       122. Utsugi discloses the above limitation. Utsugi discloses that the active

 matrix is formed of scan electrode lines (address lines) and signal electrode lines

 (data lines). As shown in Figure 3 below, Utsugi teaches that the gate of the

 switching transistor is directly connected to the signal electrode line. Ex. 1003 at

 7:9–12 (“For the switching transistors QS in this picture element, the scan electrode

 line 3N+1 extending in the (N+1)-th row of the array provides a straight branch that


                                           60


                                                                   SAMSUNG EX. 1007 - 63/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 65 of 109 PageID #: 871



 constitutes a gate electrode GQS of the transistors QS.”). Thus, a POSA would

 understand that the signal electrode line supplies the switching transistor with an

 address signal that the signal electrode line receives. The source electrode of

 switching transistor QS in turn is connected to the signal electrode line. Ex. 1003 at

 8:11–16. Thus, a POSA would understand that the signal electrode line receives

 image data and supplies the image data to the gate of the current-controlling

 transistor QI through the switching transistor Qs.




       123. Utsugi teaches that both the scan electrode line and signal electrode line

 are formed over the substrate, i.e., glass base 50. Utsugi explains that, “[f]irst, on

 the glass base 50 is grown a Cr layer 200 nm thick,” and “[t]hen a patterning process

 is executed for the scan electrode lines 3N and 3N+1.” Ex. 1003 at 7:20–25. In the



                                           61


                                                                  SAMSUNG EX. 1007 - 64/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 66 of 109 PageID #: 872



 second metal layer, “a Cr layer 100 nm thick is deposited and pattern-processed to

 provide the signal electrode line 1M.” Ex. 1003 at 7:35–40.

       124. Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

          7[e]: said at least one first electrode is plural in number, and the
          plurality of first electrodes are arranged in a matrix pattern in areas
          surrounded by said address lines and said data lines.

       125. Utsugi discloses that the first electrode is plural in number and is

 arranged in a matrix pattern surround by said address lines and said data lines. As

 shown in Figure 4 below, “the electron injection electrode 55 is patterned like an

 independent i[s]land in each picture element region.” Ex. 1003 at 6:53–59. As is

 clear from the figure, the electron injection electrode 55 is surrounded by the scan

 electrode line (address line) and signal electrode line (data line). Given that the

 electron injection electrode is formed as an island in each picture element region, a

 POSA would understand that that the electron injection electrode would be plural in

 number, one for each pixel, and therefore arranged in a matrix pattern.




                                          62


                                                                 SAMSUNG EX. 1007 - 65/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 67 of 109 PageID #: 873




       126. Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

       g. Dependent Claims 8 and 16

          The display apparatus according to claim [1/15], wherein a constant
          voltage is applied to said second electrode.

       127. Given that the only difference between claims 8 and 16 is the

 independent claim from which they depend—claim 8 depends from independent

 claim 1 and claim 16 depends from independent claim 15—I have decided to address

 these claims together.

       128. Utsugi discloses a constant voltage applied to the hole injection

 electrode 54.   As shown in Figure 3 below, the hole injection electrode 54


                                       63


                                                              SAMSUNG EX. 1007 - 66/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 68 of 109 PageID #: 874



 “corresponds to a power source electrode line 5 shown in Figure 3.” Ex. 1003 at

 6:43–47.




       129. The power source electrode line 5 applies a voltage VDD. A POSA

 would appreciate that the term VDD is understood to refer to a direct current (DC)

 supply, as opposed to an alternating current (AC) supply, and would thus refer to a

 constant voltage source. Ex. 1006 at App. D, p. 387 (defining VDD as “Supply

 voltage, d.c.”). Consistent with that understanding, Utsugi described an experiment

 of the first embodiment “with a drive voltage of 7 V applied [across the organic-

 thin-film EL element].” Ex. 1003 at 8:32–40. Given that the source electrode of the

 current-controlling transistor QI is connected to the scan electrode line of a different

 row, e.g., 3N, a POSA would understand that the scan electrode line 3N would not be

 asserted when the electroluminescent element is being turned on. Accordingly, a
                                           64


                                                                    SAMSUNG EX. 1007 - 67/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 69 of 109 PageID #: 875



 POSA would expected that the drive voltage of 7 V would be applied as a constant

 voltage on the hole injection electrode 54.

       130. Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

       h. Claim 15

          15 [preamble]: A display apparatus comprising:

       131. Utsugi discloses a display apparatus—specifically, in the “Background

 Of The Invention” section, Utsugi states that “[t]he present invention relates to a

 current-controlled luminous element array and a method for producing the same, and

 in particular to a current-controlled luminous element array of an active matrix type

 such as for a display purpose.” Ex. 1003 at 1:6-9.

       132. Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

          15[a]: a substrate;

       133. Utsugi discloses a substrate, i.e., “glass base 50,” shown in Figure 5

 below. Utsugi states that “The EL element includes an organic thin-film layer 52

 of a three-layered structure having a spacer layer 52C, an organic luminescent layer

 52[B] and a hole injection layer 52A laminated in this over a glass base 50.” Ex.

 1003 at 6:37–50.




                                          65


                                                                 SAMSUNG EX. 1007 - 68/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 70 of 109 PageID #: 876




       134. Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

          15[b]: selection transistors formed over said substrate and arranged
          in a matrix pattern;

       135. Utsugi discloses switching transistors QS, selection transistors, formed

 over glass base 50. Ex. 1003 at 7:20–45. Utsugi teaches that switching transistors

 QS are “arranged in the form of a matrix between a plurality of signal electrode lines

 and a plurality of scan electrode lines.” Ex. 1003 at 4:5–21.

       136. Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

          15[c]: drive transistors formed over said substrate and arranged in a
          matrix pattern, each of said drive transistors being connected to one
          of said selection transistors;
       137. As shown in Figure 5, Utsugi discloses current-controlling transistor

 QI, a drive transistor, formed over glass base 50. Ex. 1003 at 7:20–45. Utsugi

                                          66


                                                                  SAMSUNG EX. 1007 - 69/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 71 of 109 PageID #: 877



 teaches that current-controlling transistor QI is “arranged in the form of a matrix

 between a plurality of signal electrode lines and a plurality of scan electrode lines.”

 Ex. 1003 at 4:5–21. As illustrated in Figure 3 below, the gate of the current-

 controlling transistor QI is connected switching transistor QS.




       138. Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

           15[d]: address lines connected to said selection transistors and
           through which a signal for turning on said selection transistors is
           supplied;

       139. Utsugi discloses scan electrode lines 3N+1 (address lines) connected to

 the switching transistors QS through which a signal for turning on the switching

 transistors QS is applied. Utsugi teaches that “[f]or the switching transistor Qs in

 this picture element, the scan electrode line 3N+1 extending in the (N+1)-th row of

                                           67


                                                                   SAMSUNG EX. 1007 - 70/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 72 of 109 PageID #: 878



 the array provides a straight branch that constitutes a gate electrode GQS of the

 transistor QS.” Given that the scan electrode lines address the rows of the various

 pixels in Utsugi’s display, a POSA would appreciate that they are serving the role of

 address lines. When “the scan electrode line 3N+1 is selected, the switching transistor

 QS is turned on.” Ex. 1003 at 8:11–16. Therefore, the switching transistor is turned

 on in response to a signal from an address line.

       140. Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

           15[e]: data lines connected to said selection transistors, a signal
           which corresponds to image data being supplied to said drive
           transistors through said data lines and said selection transistors
           while said selection transistors are on;

       141. Utsugi discloses signal electrode lines 1M (data lines) that supply image

 data through the switching transistors QS to the current-controlling transistors QI.

 Utsugi teaches that when “the scan electrode line 3N+1 is selected, the switching

 transistor QS is turned on.” Ex. 1003 at 8:11–13. “The signal electrode line 1M in

 the M-th column then has a line voltage thereof imposed via the switching transistor

 QS on the charge holding capacitor C,” and, as shown in Figure 3 below, the gate of

 the current-controlling transistors QI. Ex. 1003 at 8:13–16.




                                           68


                                                                   SAMSUNG EX. 1007 - 71/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 73 of 109 PageID #: 879




       142. Given that the device described in Utsugi is for “display purpose[s],”

 Ex. 1003 at 1:6–12, a POSA would appreciate that the data from the signal electrode

 line would correspond to image data. See also Ex. 1003 at 3:66–4:4 (“It is therefore

 an object of the present invention to provide a current controlled luminous element

 array of a high quality active matrix type having a significantly reduced tendency to

 image quality deteriorations.”).

       143. Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

          15[f]: an insulation film formed over said substrate so as to cover
          said drive transistors, said address lines and said data lines, said
          insulation film having contact holes formed in correspondence with
          said drive transistors;




                                          69


                                                                 SAMSUNG EX. 1007 - 72/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 74 of 109 PageID #: 880



       144. Utsugi discloses an insulation film formed over the substrate, which

 covers the drive transistors, address lines, and data lines, and which has a contact

 hole formed corresponding to the drive transistor.

       145. Utsugi teaches that after current-controlling transistor QI, scanning

 electrode lines 3N, and signal electrode lines 1M are formed on the substrate, Ex.

 1003 at 7:20–45, “a SiO2 layer is let grow 200 nm,” Ex. 1003 at 7:46-51.

       146. As shown in Figure 5 below, the SiO2 layer covers the current-

 controlling transistor QI and the signal electrode line 1M.




       147. A POSA would appreciate that the SiO2 layer would be formed above

 the scanning electrode line 3N. The scanning electrode line 3N is formed in the same

 metal layer as the gate electrode GQI for the current-controlling transistor QI, shown

 in Figure 5. Ex. 1003 at 7:20–25. As I previously described, in semiconductor

 manufacturing, layers of materials are generally applied or grown sequentially,


                                           70


                                                                  SAMSUNG EX. 1007 - 73/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 75 of 109 PageID #: 881



 starting with the substrate. The layers can be deposited on select areas of the

 substrate, using, for instance, a mask, or the layers can be applied across the entire

 substrate, and portions can subsequently be removed using processes such as

 etching. Utsugi describes the latter technique, i.e., the SiO2 layer appears to be

 deposited across the entire substrate. It is then subsequently etched to form the

 second contact hole 56B. Ex. 1003 at 7:46-51. Given that Utsugi describes etching

 the second contact hole 56B, but not does not describe any further patterning, a

 POSA would expect that the insulation film would cover the remainder of the

 substrate, including scanning electrode line 3N.

       148. Finally, as just mentioned, a contact hole 56B is etched through the

 SiO2 layer “for intercommunication between the source electrode SQI of the current-

 controlling transistor QI and the electron injection electrode 55 to be formed as a

 lower electrode of the organic thin-film EL element.” Ex. 1003 at 7:46-51.

       149. Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

          15[g]: first electrodes made of a material which shields visible light,
          and formed on said insulation film so as to cover said selection
          transistors and said drive transistors, said first electrodes being
          arranged in a matrix pattern in areas surrounded by said address
          lines and said data lines, and being connected to said drive
          transistors through said contact holes;
       150. Utsugi discloses the above limitation. First, Utsugi teaches that the

 electron injection electrode “consist[s] of a metallic material MgAg.” Ex. 1003 at

                                          71


                                                                  SAMSUNG EX. 1007 - 74/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 76 of 109 PageID #: 882



 6:47–50. A POSA would understand a metallic, magnesium-based electrode would

 reflect light from the organic thin film layer 52, as well as shield the active elements,

 i.e., the transistors. See, e.g., Ex. 1001 at 2:16–20 (“Since the cathode electrode 107

 is normally formed of a metal such as magnesium whose work function is low, the

 cathode electrode 107 reflects light having a wavelength in a range of wavelength of

 light which the organic EL layer 106 emits.”); see also, Ex. 1001 at 8:49–54. In fact,

 the ’450 patent discloses a first electrode (cathode 15) formed from the same

 material. Ex. 1001 at 17:25–27 (“The cathode electrodes 15 having such rough

 surfaces can be formed using an Mg material doped with Ag.”).

       151. Second, as shown in Figure 4 below, the electron injection electrode 55

 covers the switching transistor QS and the current-controlling transistor QI. As

 explained by Utsugi, the entire “luminescent element EL as a layered organic thin-

 film EL element extends over the capacitor C and the transistors QI and QS, covering

 substantially the entirety of the picture element region,” but only the electron

 injection electrode 55 is shown in Figure 4, “to avoid a complicated drawing.” Ex.

 1003 at 6:23–29. As is further clear from Figure 4 below, the electron injection

 electrodes 55 are arranged in a matrix pattern, surrounded by the scan and signal

 electrode lines.




                                            72


                                                                     SAMSUNG EX. 1007 - 75/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 77 of 109 PageID #: 883




       152. Third, as shown in Figure 5 below, prior to the deposition of the

 electron injection electrode 55, the SiO2 layer is etched to “open the second contact

 holes 56B for intercommunication between the source electrode SQI of the current-

 controlling transistor QI and the electron injection electrode 55 to be formed as a

 lower electrode of the organic thin-film EL element.” Ex. 1003 at 7:46–51.




                                          73


                                                                 SAMSUNG EX. 1007 - 76/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 78 of 109 PageID #: 884




       153. Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

          15[h]: an organic electroluminescent layer formed on said first
          electrodes which covers said selection transistors and said drive
          transistors and including at least one layer which emits light in
          accordance with an applied voltage;

       154. Utsugi discloses an organic electroluminescent layer that includes a

 layer which emits light in accordance with an applied voltage, and that is both

 formed on the first electrode and formed so as to cover the active elements.

       155. As shown in Figure 5 below, Utsugi teaching that an organic thin-film

 layer 52 is formed directly on electron injection electrode 55. Organic thin-film

 layer 52 comprises an organic luminescent layer 52B, which emits light in

 accordance with an applied voltage. “[W]hen an arbitrary picture element is selected

 to be driven, there develops an electric field acting thereon, causing the organic

 luminescent layer 52B to luminesce, externally emitting flux of light through the

                                         74


                                                                 SAMSUNG EX. 1007 - 77/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 79 of 109 PageID #: 885



 transparent electrode 54.” Ex. 1003 at 6:59–63; see also Ex. 1003 at 8:20–28 (“[A]n

 electric current runs through an established conducting route: the power source

 electrode line 5→the luminescent element EL→the transistor QI→the scan electrode

 line causing the luminescent element EL to luminesce.”).




       156. As shown in Figure 5 above, Utsugi teaches that the organic thin-film

 layer is formed such that it covers the current-controlling transistor QI. While Figure

 5 does not depict switching transistor QS, Utsugi teaches that the entire “luminescent

 element EL as a layered organic thin-film EL element extends over the capacitor C

 and the transistors QI and QS, covering substantially the entirety of the picture

 element region.” Ex. 1003 at 6:23–29. Therefore, a POSA would understand that

 Utsugi teaches organic thin-film layer 52 as covering the switching transistor QS as

 well. Indeed, Utsugi specifically states that “the organic thin-film layer 52 and the

 hole injection electrode 54 are made common to the whole picture elements of the


                                           75


                                                                   SAMSUNG EX. 1007 - 78/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 80 of 109 PageID #: 886



 luminous element array, i.e., formed over the entire region of a display panel.” 1003

 at 6:53–59.

       157. Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

           15[i]: a second electrode formed on said organic electroluminescent
           layer which covers said selection transistors and said drive
           transistors;

       158. Utsugi discloses a second electrode formed on the organic

 electroluminescent layer. Specifically, as shown in Figure 5 below, Utsugi teaches

 that the hole injection electrode 54 is formed directly on the organic thin-film layer

 52.




       159. As shown in Figure 5 above, Utsugi teaches that the hole injection

 electrode 54 is formed such that it covers the current-controlling transistor QI. While

 Figure 5 does not depict switching transistor QS, Utsugi teaches that the entire


                                           76


                                                                   SAMSUNG EX. 1007 - 79/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 81 of 109 PageID #: 887



 “luminescent element EL as a layered organic thin-film EL element extends over the

 capacitor C and the transistors QI and QS, covering substantially the entirety of the

 picture element region.” Ex. 1003 at 6:23–29. Therefore, a POSA would understand

 that Utsugi teaches hole injection electrode 54 as covering the switching transistor

 QS as well. Indeed, Utsugi specifically states that “the organic thin-film layer 52 and

 the hole injection electrode 54 are made common to the whole picture elements of

 the luminous element array, i.e., formed over the entire region of a display panel.”

 1003 at 6:53–59.

       160. Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

           15[j]: a first driver circuit for selectively supplying said address
           signal to said address lines in sequence; and

       161. A POSA would appreciate that the invention disclosed in Utsugi would

 include a first driver circuit for selectively supplying address signals to address lines

 in sequence. As describer earlier in my declaration, in both active and passive matrix

 displays, an image is conventionally displayed by cycling through address lines, one

 at time, and providing signals on select data lines. By cycling through each address

 line, an entire image can be displayed. Consistent with that approach, Utsugi teaches

 that “[i]n the active matrix type luminous element array, the row selection is

 performed by sequentially selecting corresponding one of row-addressed scan

 electrode lines.” Ex. 1003 at 8:59–62.

                                            77


                                                                     SAMSUNG EX. 1007 - 80/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 82 of 109 PageID #: 888



       162. Utsugi does not discuss the circuitry used to select each row-addressed

 scan electrode line; however, a POSA would appreciate that some form of circuitry

 would be necessary to perform this operation. The above limitation does not require

 any particular type of circuitry.

       163. Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

           15[k]: a second driver circuit for supplying said image data to said
           data lines.

       164. A POSA would appreciate that the invention disclosed in Utsugi would

 include a second driver circuit for selectively supplying image data to data lines. As

 describer earlier in my declaration, in both active and passive matrix displays, an

 image is conventionally displayed by cycling through address lines, one at time, and

 providing signals on select data lines. By cycling through each address line, an entire

 image can be displayed. Consistent with that approach, Utsugi teaches that, as

 shown in Figure 3, each pixel is connected to a signal electrode line 1M.

       165. Utsugi does not discuss the circuitry used to select each signal electrode

 line; however, a POSA would appreciate that some form of circuitry would be

 necessary to perform this operation. The above limitation does not require any

 particular type of circuitry.

       166. Accordingly, a POSA would have appreciated that Utsugi discloses this

 claim limitation.

                                           78


                                                                   SAMSUNG EX. 1007 - 81/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 83 of 109 PageID #: 889




X.         THE SUGGESTION OF CLAIMS 1–2, 4–8, AND 15–16 BY UTSUGI

           167. As described in the previous section, in my opinion, Utsugi discloses

     all of the limitations of claims 1–2, 4–8, and 15–16. However, with respect to a

     number of limitations (1[c], 8/16, 15[f], 15[j/k]), I have been asked to provide my

     opinion as to whether, assuming these limitations were not disclosed by Utsugi, a

     POSA would have been motivated to modify the device described in Utsugi (with a

     reasonable expectation of success), at the time of the alleged invention of the ’450

     patent, such that the device would include the structure described by these

     limitations. I discuss each of these limitations in turn below. For convenience, I

     have not repeated my analysis for the remaining limitations of claims 1–2, 4–8, and

     15–16.

           a. Claim 1[c]

              1[c]: an insulation film formed over said substrate so as to cover said
              active elements, said insulation having at least one contact hole;

           168. As previously discussed, based on the manufacturing method taught in

     Utsugi, a POSA would expect that the SiO2 layer would cover the entire device,

     other than the portion described as being etched for the second contact hole 56B.

     However, to the extent there is any question, a POSA would have been motivated to

     deposit the SiO2 layer such that it covers the switching transistor QS. The purpose

     of the SiO2 layer is to insulate certain metal layers from one another—in this case,

     the metal layer comprising the source and drain electrodes of the transistors from the
                                              79


                                                                      SAMSUNG EX. 1007 - 82/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 84 of 109 PageID #: 890



 metal layer comprising the electron injection electrode 55. Absent an SiO2 layer

 over the switching transistor QS, the source and drain electrodes of the switching

 transistor QS would be able to make physical and electrical contact with the electron

 injection electrode 55, which would cause the metal layers to short circuit, and the

 device to malfunction.

       169. Depositing the SiO2 layer above the switching transistor QS would be

 well within the knowledge and skill of a POSA, in particular given that the SiO2

 layer is already being deposited elsewhere on the substrate. Indeed, Figure 23 below

 illustrates a passivation layer 104 as covering both a selection and drive transistor.

 Notably, while the “Brief Description Of The Drawings” section of the ’450 patent

 describes Figure 23 as a “sectional view of the display apparatus illustrated in FIG.

 21,” Figure 23 is discussed exclusively in the “Description Of The Related Art”

 section and appears to be a cross-section of the related art shown in Figure 22. Thus,

 Figure 23 demonstrates that this was common practice before the alleged invention

 of the ’450 patent.




                                          80


                                                                  SAMSUNG EX. 1007 - 83/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 85 of 109 PageID #: 891




       170. Accordingly, even assuming that Utsugi does not disclose this

 limitation, a POSA would have been motivated to modify Utsugi in a way that

 satisfies this limitation, and would have reasonably expected success in doing so.

       b. Dependent Claims 8 and 16

          The display apparatus according to claim [1/15], wherein a constant
          voltage is applied to said second electrode.

       171. As I discussed above, in my opinion, a POSA would understand Utsugi

 as disclosing this limitation. However, to the extent there is any question, a POSA

 would have been motivated to apply a constant voltage to the hole injection electrode

 54 of Utsugi. There are a limited number of options available to a POSA in

 designing the device described in Utsugi. A POSA could use an AC voltage or a

 DC voltage. With respect to the DC voltage, a POSA could use a constant voltage

 or a pulse. Of these options, a POSA would appreciate that a constant DC voltage



                                          81


                                                                 SAMSUNG EX. 1007 - 84/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 86 of 109 PageID #: 892



 would be the most appropriate for the application needed in Utsugi, i.e., to drive the

 electroluminescent element.

       172. The voltage applied to the electroluminescent element is directly

 related to the brightness of the light. A constant DC voltage would allow for the

 electroluminescent element to hold a constant brightness for a frame of an image. If

 the voltage was pulsed or alternating, the brightness of the electroluminescent

 element would similarly change, which would be noticeable to the viewer, for

 instance, as a flicker. This would defeat the purpose of the circuit described in

 Utsugi, which includes a hold capacitor specifically to keep the voltage across the

 electroluminescent element constant for an entire frame.

       173. Using a constant voltage would be well within the knowledge and skill

 of a POSA. Indeed, Figure 22 below of the ’450 patent, which illustrates the

 “Related Art” specifically depicts “[t]he source of the drive transistor T2 is

 connected to a constant voltage line VL,” which is used to apply a constant voltage

 across the electroluminescent element. Ex. 1001 at 1:56–58.




                                          82


                                                                  SAMSUNG EX. 1007 - 85/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 87 of 109 PageID #: 893




       174. Accordingly, even assuming that Utsugi does not disclose this

 limitation, a POSA would have been motivated to modify Utsugi in a way that

 satisfies this limitation, and would have reasonably expected success in doing so.

       c. Claim 15[f] and 15[j/k]

           15[f]: an insulation film formed over said substrate so as to cover
           said drive transistors, said address lines and said data lines, said
           insulation film having contact holes formed in correspondence with
           said drive transistors;

       175. As previously discussed, based on the manufacturing method taught in

 Utsugi, a POSA would expect that the SiO2 layer would cover the entire device,

 other than the portion described as being etched for the second contact hole 56B.

       176. Figure 5 of Utsugi expressly illustrates the SiO2 layer as covering the

 drive transistor (current-controlling transistor QI) and the data line (signal electrode

                                           83


                                                                    SAMSUNG EX. 1007 - 86/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 88 of 109 PageID #: 894



 line 1M). While the scan electrode line 3N is not illustrated in the figure, a POSA

 would expect it to be similarly covered. The scan electrode line 3N+1 is formed in

 the same metal layer as the lower electrode of the capacitor C and the gate electrode

 GQI. Ex. 1003 at 7:20–25. Both of these elements are covered by the SiO2 layer. A

 POSA would expect the scan electrode line 3N+1 to be similarly covered, so as to be

 further insulated from other metal layers. As would be appreciated by a POSA,

 additional processing steps, such as patterning steps, would not normally be

 undertaken absent an express purpose or teaching; in particular, given that extra

 processing steps generally entail additional costs.

          15[j/k]: a [first/second] driver circuit for [selectively
          supplying/supplying] said [address signal/image data] to said
          [address lines in sequence/data lines]; and

       177. As I discussed above, in my opinion, a POSA would understand that

 the first and second driver circuits of claim 15 would be necessary for the device in

 Utsugi to function as intended. Both passive and active matrices require such

 circuitry to cycle through the address lines and provide data along the data lines.

 However, to the extent there is any question, a POSA would have been motivated to

 include such circuitry to select the various rows of the display matrix and to provide

 image data on the various data lines. Such circuitry would have been well-known

 to a POSA at the time of the alleged invention of the ’450 patent, and implementing

 such circuitry would have been well within the skill of a POSA.


                                          84


                                                                  SAMSUNG EX. 1007 - 87/108
 Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 89 of 109 PageID #: 895



            178. As noted by the examiner, contemporary references such as U.S. Patent

      No. 5,847,516 (Ex. 1011, “Kishita”) would have been available to a POSA, and

      would have taught a POSA the need for driver circuitry. Ex. 1002 at 160 (August

      31, 1999 Non-Final Rejection). As I explained earlier, the claim does not require

      any particular circuitry. Accordingly, a POSA would have been able to implement

      any of a number of known circuits that would implement the described functionality.

            179. Accordingly, even assuming that Utsugi does not disclose this

      limitation, a POSA would have been motivated to modify Utsugi in a way that

      satisfies this limitation, and would have reasonably expected success in doing so.

XI.         THE COMBINATION OF UTSUGI AND MANABE (CLAIM 3)

            180. Manabe addresses a problem associated with the viewing angles of

      organic electroluminescent displays. A display’s viewing angle is the angle at which

      the display can be viewed with acceptable visual performance.

            181. As Manabe explains, in displays having a reflective electrode, like the

      first electrode (electron injection electrode 55) of Utsugi, problems can occur such

      that the luminance “changes with viewing angle” due to the reflection of light from

      the organic electroluminescent layer. Ex. 1004 at ¶ 20. As shown in Figure 5 below,

      the decrease in luminance is due to the emission from the EL layer taking two

      different paths—one path directly to the viewer, labeled as path “A,” and a second




                                              85


                                                                      SAMSUNG EX. 1007 - 88/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 90 of 109 PageID #: 896



 path that is reflected off of the metal electrode before reaching the viewer, labeled

 as path “B.”




       182. The effect of these multiple paths is that a viewer looking at a screen

 from one angle may see a different luminance level than a viewer looking at a screen

 from a second angle. In practice, this may mean that a viewer will have to sit in a

 particular location to perceive an optimal display, or that multiple viewers sitting at

 different angles may have different display experiences.

       183. Manabe addresses this problem, and thereby improves the display

 quality, by creating a roughened surface between at least the reflective metal

 electrode 1 and the organic EL layer 3, as shown in Fig. 1 below. Ex. 1004 at ¶ 24.

                                           86


                                                                   SAMSUNG EX. 1007 - 89/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 91 of 109 PageID #: 897



 Manabe teaches that “roughening of the surface . . . of the metal electrode in contact

 with the organic EL layer [i.e., the cathode] causes slight differences in the light path

 from light sources within the light emission layer causing averaging of the

 interference effect and reducing angle dependence and film thickness dependence.”

 Ex. 1004 at ¶ 24; see also Ex. 1004 at ¶ 34 (explaining that the “interference effect

 is averaged and angle dependence and membrane thickness dependence is reduced

 by roughening . . . the surface in contact with the organic EL layer of the metal

 electrode to cause differences in optical path variations from light emitting points

 inside the light emitting layer.”).




       184. In my opinion, a POSA would have been motivated to modify Utsugi

 to obtain a roughened electrode as in Manabe, to arrive at what is claimed in the ’450


                                            87


                                                                     SAMSUNG EX. 1007 - 90/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 92 of 109 PageID #: 898



 patent, and to gain the benefits of Manabe’s design, i.e. to obtain the known

 improvements in viewing angle of an organic EL display. Further, it would have

 been straightforward for a POSA to modify Utsugi in the manner described by

 Manabe, i.e., to roughen the surface of the first electrode (electron injection electrode

 55) of Utsugi, and a POSA would have readily expected success in and predictable

 results from making these modification.

       185. First, as noted above, Utsugi and Manabe both come from the same

 field of endeavor, the design of organic electroluminescent displays. Ex. 1003 at

 3:66–4:4, 4:28–33; Ex. 1004 at Title. Second, Utsugi and Manabe have very similar

 electroluminescent element structures, comprising a transparent anode electrode, an

 organic electroluminescent layer, and a reflective cathode. See Ex. 1003 at Fig. 5;

 Ex. 1004 at ¶ 26. In particular, Manabe describes the use of an MgAl metal electrode

 (cathode). Ex. 1004 at ¶ 26. A POSA would appreciate that an MgAl electrode

 would have similar relevant properties to the MgAg and Mg first electrodes (electron

 injection electrodes 55) described by Utsugi. Ex. 1003 at 9:9–13. Third, a POSA

 would have been aware of a number of potential methods for roughening the MgAg

 surface, including various deposition techniques, chemical etching techniques, as

 well as abrasive techniques, similar to the fluorate and sandblast treatment set forth

 by Manabe for use with the glass substrate. Ex. 1004 at ¶ 28.




                                            88


                                                                     SAMSUNG EX. 1007 - 91/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 93 of 109 PageID #: 899



       186. Consistent with my opinion, during prosecution, the Examiner found

 that “first electrode having a rough surface which is in contact with the

 electroluminescent layer is an [sic] design/manufacturing choice,” and that “[i]t

 would have been obvious to a person of ordinary skill in the art at the time of the

 invention that specifying an electrode having a rough surface to be in contact with

 the electroluminescent layer is in common practice and well known in the art.” Ex.

 1002 at 159 (August 31, 1999 Non-Final Rejection). In fact, the Examiner did not

 even see a need to cite an additional reference for this proposition. In their response,

 the applicants did not dispute the Examiner’s finding.

       a. Dependent Claim 3

           “The display apparatus according to claim 1, wherein said at least
           one first electrode has a rough surface which is in contact with said
           organic electroluminescent layer.”

       187. Manabe discloses the additional requirements of this dependent claim.

 That is, Manabe discloses a first electrode that has a rough surface which is in contact

 with an organic electroluminescent layer.

       188. As previously described, and as shown in Figure 1 of Manabe below,

 Manabe discloses a metal electrode 1 with a roughened surface in contact with the

 organic EL layer 3.




                                           89


                                                                    SAMSUNG EX. 1007 - 92/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 94 of 109 PageID #: 900




       189. Manabe teaches that “roughening of the surface of the organic EL layer

 in contact with the metal electrode or the surface of the metal electrode in contact

 with the organic EL layer causes slight differences in the light path from light

 sources within the light emission layer causing averaging of the interference effect

 and reducing angle dependence and film thickness dependence.” Ex. 1004 at ¶ 24;

 see also Ex. 1004 at ¶ 34 (explaining that the “interference effect is averaged and

 angle dependence and membrane thickness dependence is reduced by roughening

 . . . the surface in contact with the organic EL layer of the metal electrode to cause

 differences in optical path variations from light emitting points inside the light

 emitting layer.”).

       190. Thus, modifying Utsugi to obtain a roughened electrode, as in Manabe,

 would lead to a device that satisfies dependent claim 3.


                                          90


                                                                  SAMSUNG EX. 1007 - 93/108
  Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 95 of 109 PageID #: 901




XII.     THE COMBINATION OF UTSUGI AND EIDA (CLAIMS 9, 11–13,
         and 17–18)

         191. Utsugi explains that, prior to the alleged invention of the ’450 patent,

   organic electroluminescent displays were “attracting attention[] for the possibility of

   realizing an inexpensive full-colored wide display that would be difficult using an

   inorganic thin-film EL element or an LED.” Ex. 1003 at 1:17–23. Utsugi describes

   an active matrix structure that can be used to drive pixels of an organic

   electroluminescent display. However, Utsugi does not go on to discuss the further

   steps of using the structure described in Utsugi for a multi-color or full-color display.

   On the other hand, Eida discloses how to use an organic electroluminescent device

   in conjunction with both color conversion layers (fluorescent layers) and color filters

   to achieve a multi-color display, as identified by Utsugi. In this case, a POSA would

   have looked to the disclosures of these references together when designing a multi-

   color, organic electroluminescent active matrix display.

         192. As described more fully below, a POSA would have been motivated to

   combine the features of Utsugi and Eida to arrive at what is claimed in the ’450

   patent—in particular, claims 9, 11–13, and 17–18—based on the disclosures in these

   prior art references, along with a POSA’s knowledge of the art at the time of the

   alleged invention of the ’450 patent.

         193. Eida teaches multiple techniques for achieving a multi-color display

   using many of the same materials as Utsugi. In particular, Eida’s first invention

                                              91


                                                                       SAMSUNG EX. 1007 - 94/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 96 of 109 PageID #: 902



 teaches a top-emitting, organic electroluminescent device, similar to the top-emitting

 organic electroluminescent device of Utsugi. Eida explains that it was well-known

 prior to the alleged invention of the ’450 patent that multi-color displays could be

 created using a number of different methods, including filtering white light into its

 primary color components, Ex. 1005 at 1:18–22, or using color conversion layers to

 convert light to different wavelengths corresponding to red, green, and blue light.

 Ex. 1005 at 2:30–3:6.

       194. Eida teaches that when using the first method, i.e., filtering white light

 into its primary color components, “there is the problem that the light emission

 efficiency for each color is limited to 33% of the white light at most if the white

 color is decomposed by the color filter of three primary colors.” Ex. 1005 at 1:22–

 25. Eida discloses that it was well-known that this problem could be solved using

 color conversion layers, alone or in conjunction with color filters. “The installation

 of the fluorescent layer has the advantage that multi-color emission which is higher

 in efficiency than in the case of installing a color filter can be anticipated.” Ex. 1005

 at 3:8–9. Assuming an 80% absorption efficiency of the color conversion layer and

 a 80% fluorescence efficiency, “64% of the organic EL element blue light [can] be[]

 converted to long wavelength visible light.” Ex. 1005 at 3:13–15.

       195. Eida discloses with respect to its inventions that, in addition to using

 fluorescent color conversion layers to increase the efficiency of the colors being


                                            92


                                                                     SAMSUNG EX. 1007 - 95/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 97 of 109 PageID #: 903



 emitted, color filers can also be used to “to control the fluorescent colors and thereby

 to promote the color purity.” Ex. 1005 at 10:15–16. The benefit identified by Eida,

 i.e., increasing color purity, is the same rationale for using color filters discussed by

 the ’450 patent. Ex. 1001 at 13:11–18.

       196. It would have been straightforward for a POSA to modify Utsugi in the

 manner described by Eida, i.e., to add fluorescent color conversion layers and color

 filters above the light emitting structure described in Utsugi, and a POSA would

 have readily expected success in and predictable results from making these

 modifications.

       197. First, as noted above, Utsugi and Eida both come from the same field

 of endeavor, the design of organic electroluminescent displays. Ex. 1003 at 3:66–

 4:4, 4:28–33, Ex. 1005 at 1:5–8, 5:17–16. Second, Utsugi and Eida disclose

 electroluminescent elements having the same basic structure, i.e., Utsugi and the first

 invention of Eida disclose top-emitting, organic electroluminescent displays. See

 Ex. 1003 at Fig. 5; Ex. 1005 at Fig. 5. Third, Eida explains that, even prior to the

 inventions disclosed in Eida, the use of color conversion layers and color filters were

 well-known to a POSA and widely implemented. Ex. 1005 at 1:18–3:27. Indeed,

 Eida teaches that the color filters can be formed “by performing prescribed

 patterning on prescribed positions of a material selected from known materials, by

 photolithography method or printing method.” Ex. 1005 at 36:7–9.


                                            93


                                                                     SAMSUNG EX. 1007 - 96/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 98 of 109 PageID #: 904



       198. To solve the additional problems identified by Eida, a POSA could have

 followed the teachings of Eida, and implemented an additional substrate to support

 the color conversion layers and color filters, as described by the first invention of

 Eida, or a POSA could have implemented alternative manufacturing techniques,

 such as the inorganic oxide layer, adhesive layer, and fluorescent protective layer,

 as described in the second invention of Eida. All of these manufacturing methods

 would have been well within the skill of a POSA, in particular, given the teachings

 set forth in Eida.

       a. Dependent Claim 9

           The display apparatus according to claim 1, further comprising at
           least one wavelength conversion layer formed over said at least one
           second electrode, said at least one wavelength conversion layer
           emitting light in a first wavelength range by absorbing light in a
           second wavelength range emitted from said organic
           electroluminescent layer.
       199. Eida discloses the additional requirements of this dependent claim.

 That is, Eida discloses a display apparatus comprising at least one wavelength

 conversion layer formed over the first electrode of the organic EL structure, the

 purpose of the conversion layer being to absorb light in one wavelength range and

 emit light in a second wavelength range.

       200. Specifically, as shown in Figure 5 below, Eida’s first invention

 discloses a top-emitting organic electroluminescent device.



                                            94


                                                                 SAMSUNG EX. 1007 - 97/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 99 of 109 PageID #: 905




       201. A fluorescent layer 3 is formed above the EL structure, defined by a

 first electrode (transparent electrode 1a), an organic EL layer (organic compound

 layer 1b), and a second electrode (electrode 1c). Eida teaches that fluorescent layer

 3 “convert[s] the light emitted from an organic EL element into light of a wave length

 longer than that of the light emitted from the organic EL element.” Ex. 1005 at 9:24–

 26.

       202. Thus, modifying Utsugi to comprise at least one wavelength conversion

 layer, as in Eida, would lead to a device that satisfies dependent claim 9.

       b. Dependent Claim 11

          The display apparatus according to claim 9, wherein said at least one
          wavelength conversion layer has at least two of a red conversion
          layer which emits light in a red wavelength range, a green conversion
          layer which emits light in a green wavelength range, and a blue
          conversion layer which emits blue light.




                                          95


                                                                   SAMSUNG EX. 1007 - 98/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 100 of 109 PageID #: 906



        203. Eida teaches or suggests the additional requirements of this dependent

  claim. That is, Eida teaches or suggests the use of a wavelength conversion layer

  having at least two of red, green, and blue conversion layers.

        204. As illustrated in Figure 5 of Eida, Eida teaches that its first invention

  includes a fluorescent layer 3. As previously discussed, the purpose of fluorescent

  layer 3 is to “convert the light emitted from an organic EL element into light of a

  wave length longer than that of the light emitted from the organic EL element.” Ex.

  1005 at 9:24–26.




        205. As shown in Figure 5 above, fluorescent layer 3 includes two

  components. While these two components are not explicitly labeled in Figure 5, a

  POSA would understand that the purpose of these two components is to convert the

  light emitted from the organic EL element into two different colors, specifically red

  and green, i.e., that one would be a red conversion layer and the other would be a

  green conversion layer.

                                           96


                                                                   SAMSUNG EX. 1007 - 99/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 101 of 109 PageID #: 907



        206. As Eida teaches, the fluorescent layers 3 “emit rays of fluorescent light

  of different colors . . . to obtain emitted light of the three primary colors (RGB),”

  Ex. 1005 at 10:11–13, as would be necessary for a multi-color display. A POSA

  would understand that to emit all three primary colors, the device shown in Figure 5

  would emit blue light from the organic EL element, and would convert a portion of

  that blue light to both red and green light. The combination of the three would allow

  for a multi-color display.

        207. In fact, Eida teaches that while “it is preferable to use organic EL

  elements that emit light ranging from near ultraviolet light to light of a green color,

  more preferably a blue-green color [is used].” Ex. 1005 at 10:26–28. This is

  consistent with the fact that blue light emitting layers have long been commonly

  used for multi-color displays, well before the filing of the ’450 patent. Eida provides

  a number of “organic compounds used for producing emitted light of a blue color to

  a blue-green color,” Ex. 1005 at 17:1–4, as well as examples of “fluorescent coloring

  material converting blue or blue-green light emission to green light emission,” Ex.

  1005 at 30:17–24, and “fluorescent coloring material converting blue or green light

  emission to orange and to red emission.” Ex. 1005 at 30:26–32.

        208. Notably, Eida’s second invention shown in Figure 13 below explicitly

  labels the fluorescent layer 3 as “3G” and “3R,” representing the green and red color

  conversion layers, respectively. Eida teaches that the “[m]aterials used for the


                                            97


                                                                   SAMSUNG EX. 1007 - 100/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 102 of 109 PageID #: 908



  fluorescent layer [in the second invention] can be the same materials as those used

  in the first invention.”   Ex. 1005 at 40:25–26. Accordingly, a POSA would

  understand the teachings of the second invention of Eida with respect to the color

  fluorescent layer 3 to be equally applicable to the first invention.




        209. Thus, modifying Utsugi to comprise at least one wavelength conversion

  layer having at least two of a red, green, and blue conversion layer, as in Eida, would

  lead to a device that satisfies dependent claim 11.

        c. Dependent Claim 12

            The display apparatus according to claim 1, wherein: said display
            apparatus further comprises at least one filter formed above said at
            least one second electrode; and light [r]ays in a first wavelength
            range pass through said at least one filter selectively when incident
            light rays in a second wavelength range including said first
            wavelength range enter said at least one filter.

        210. Eida discloses the additional requirements of this dependent claim.

  That is, Eida discloses the use of a color filter formed above the organic




                                            98


                                                                   SAMSUNG EX. 1007 - 101/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 103 of 109 PageID #: 909



  electroluminescent device, wherein rays in a first wavelength range pass through the

  filter selectively, when rays in a second wavelength range enter the filter.

         211. As illustrated in Figure 5 of Eida below, Eida teaches that “a color filter

  9a may be arranged on each of the fluorescent layers 3 to control the fluorescent

  colors and thereby to promote the color purity.” Ex. 1005 at 10:15–16. A POSA

  would appreciate that the claimed function, i.e., that “light [r]ays in a first

  wavelength range pass through said at least one filter selectively when incident light

  rays in a second wavelength range including said first wavelength range enter said

  at least one filter,” is nothing more than the conventional and well-known function

  of a color filter.




         212. Thus, modifying Utsugi to comprise at least one filter, as in Eida, would

  lead to a device that satisfies dependent claim 12.

         d. Dependent Claim 13

             The display apparatus according to claim 12, wherein said at least
             one filter has a red filter which makes light in a red wavelength
                                            99


                                                                   SAMSUNG EX. 1007 - 102/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 104 of 109 PageID #: 910




            range pass through, a green filter which makes light in a green
            wavelength range pass through, and a blue filter which makes light
            in a blue wavelength range pass through.

        213. Eida teaches or suggests the additional requirements of this dependent

  claim. That is, Eida teaches or suggests the use of three separate filters, a red filter

  which makes light in a red wavelength range pass through, a green filter which

  makes light in a green wavelength pass through, and a blue filter which makes light

  in a blue wavelength range pass through.

        214. As illustrated in Figure 5 below, Eida teaches that its first invention

  includes three separate color filters labeled as 9a. “[C]olor filter 9a may be arranged

  on each of the fluorescent layers 3 to control the fluorescent colors and thereby to

  promote the color purity.” Ex. 1005 at 10:15–16.




        215. As discussed above with respect to claim 11, a POSA would appreciate

  that the purpose of the first invention of Eida is to emit all three primary colors for

  a multi-color display. Indeed, Eida teaches that the fluorescent layers 3 “emit rays


                                            100


                                                                   SAMSUNG EX. 1007 - 103/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 105 of 109 PageID #: 911



  of fluorescent light of different colors . . . to obtain emitted light of the three primary

  colors (RGB).” Ex. 1005 at 10:11–13. As previously noted, this would entail

  forming both red and green conversion layers in the fluorescent layer 3.

         216. A POSA would understand that to promote the color purity of each

  color—red, green, and blue—red and green filters would be arranged on top of their

  respective fluorescent layers, and a blue filter would be used to filter the blue light

  coming directly from the organic compound layer. Indeed, with respect to the

  second invention, Eida explicitly notes that “a red color filter and a green color filter

  may be arranged between the red color conversion fluorescent layer 3R and the

  transparent substrate, and between the green color conversion fluorescent layer 3G

  and the transparent substrate respectively,” Ex. 1005 at 38:4–8, and “[a] blue color

  filter 14 may be disposed in parallel with the red color conversion fluorescent layer

  3R and the green color conversion fluorescent layer 3G, thereby adjusting the colors

  of light emitted from the organic EL element to improve the purity of these colors,”

  Ex. 1005 at 38:10–12. A POSA would understand that the concept of using color

  filters in conjunction with color conversion layers as described in the second

  invention of Eida is equally applicable to Eida’s first invention.

         217. Thus, modifying Utsugi to comprise at least one filter with a red, green,

  and blue filter, as in Eida, would lead to a device that satisfies dependent claim 12.




                                             101


                                                                      SAMSUNG EX. 1007 - 104/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 106 of 109 PageID #: 912




            e. Dependent Claim 17

               The display apparatus according to claim 1, wherein said display
               apparatus further comprises at least one filter, formed above said at
               least one second electrode, which selectively permits light rays in a
               first wavelength range to pass therethrough when incident light rays
               in a second wavelength range including said first wavelength range
               enter said at least one filter.

            218. Notably, claim 17 appears to be nearly identical to claim 12.

  Accordingly, for the same reasons as discussed above with respect to claim 12, Eida

  discloses the additional requirements of this dependent claim 17.

            219. As illustrated in Figure 5 of Eida below, Eida teaches that “a color filter

  9a may be arranged on each of the fluorescent layers 3 to control the fluorescent

  colors and thereby to promote the color purity.” Ex. 1005 at 10:15–16. A POSA

  would appreciate that the claimed function, i.e., that “selectively permit[ing] light

  rays in a first wavelength range to pass therethrough when incident light rays in a

  second wavelength range including said first wavelength range enter said at least

  one filter,” is nothing more than the conventional and well-known function of a color

  filter.




                                              102


                                                                      SAMSUNG EX. 1007 - 105/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 107 of 109 PageID #: 913




        220. Thus, modifying Utsugi to comprise at least one filter, as in Eida, would

  lead to a device that satisfies dependent claim 17.

        f. Dependent Claim 18

            The display apparatus according to claim 17, wherein said at least
            one filter has a red filter which permits light in a red wavelength
            range to pass therethrough, a green filter which permits light in a
            green wavelength range to pass therethrough, and a blue filter which
            permits light in a blue wavelength range to pass therethrough.
        221. Notably, claim 18 appears to be nearly identical to claim 13.

  Accordingly, for the same reasons as discussed above with respect to claim 13, Eida

  teaches or suggests the additional requirements of this dependent claim 18.

        222. As illustrated in Figure 5 below, Eida teaches that its first invention

  includes three separate color filters labeled as 9a. “[C]olor filter 9a may be arranged

  on each of the fluorescent layers 3 to control the fluorescent colors and thereby to

  promote the color purity.” Ex. 1005 at 10:15–16.




                                           103


                                                                   SAMSUNG EX. 1007 - 106/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 108 of 109 PageID #: 914




        223. As discussed above with respect to claim 11, a POSA would appreciate

  that the purpose of the first invention of Eida is to emit all three primary colors for

  a multi-color display. Indeed, Eida teaches that the fluorescent layers 3 “emit rays

  of fluorescent light of different colors . . . to obtain emitted light of the three primary

  colors (RGB).” Ex. 1005 at 10:11–13. As previously noted, this would entail

  forming both red and green conversion layers in the fluorescent layer 3.

         224. A POSA would understand that to promote the color purity of each

  color—red, green, and blue—red and green filters would be arranged on top of their

  respective fluorescent layers, and a blue filter would be used to filter the blue light

  coming directly from the organic compound layer. Indeed, with respect to the

  second invention, Eida explicitly notes that “a red color filter and a green color filter

  may be arranged between the red color conversion fluorescent layer 3R and the

  transparent substrate, and between the green color conversion fluorescent layer 3G

  and the transparent substrate respectively,” Ex. 1005 at 38:4–8, and “[a] blue color

                                             104


                                                                      SAMSUNG EX. 1007 - 107/108
Case 2:19-cv-00152-JRG Document 56-5 Filed 12/20/19 Page 109 of 109 PageID #: 915



  filter 14 may be disposed in parallel with the red color conversion fluorescent layer

  3R and the green color conversion fluorescent layer 3G, thereby adjusting the colors

  of light emitted from the organic EL element to improve the purity of these colors,”

  Ex. 1005 at 38:10–12. A POSA would understand that the concept of using color

  filters in conjunction with color conversion layers as described in the second

  invention of Eida is equally applicable to Eida’s first invention.

        225. Thus, modifying Utsugi to comprise at least one filter with a red, green,

  and blue filter, as in Eida, would lead to a device that satisfies dependent claim 18.

                                        *    *    *

        226. I declare that all statements made herein of my own knowledge are true

  and that all statements made on information and belief are believed to be true; and

  further that these statements were made with the knowledge that willful false

  statements and the like so made are punishable by fine or imprisonment, or both,

  under Section 1001 of Title 18 of the United States Code.




         November 7, 2019
         Date                                     Adam Fontecchio, Ph.D.




                                            105


                                                                   SAMSUNG EX. 1007 - 108/108
